-11-

Res. No. 159-21 que aprueba el Contrato si

uscrito entre el Estado dominicano,

representado por el Ministerio de Energía y Minas y Apache Dominican República
Corporation, LDC, para la exploración y explotación de hidrocarburos en el área Costa
Afuera SP2, de la cuenca de San Pedro de Macorís. G. O. No. 11028 del 3 de agosto

2021.

EL CONGRESO NACIONAL
En Nombre de la República

Res. No. 159-21

Visto: El artículo 93), numeral 1), literal k), de la Constitución de la República.

Visto: El Contrato suscrito el 22 de octubre

representado por el señor Antonio Almonte Reynos
Dominican Republic Corporation, LDC (contratist:
señor Timothy R. Custer, para la exploración y exp!

de 2020, entre el Estado dominicano,
0, ministro de Energía y Minas, y Apache
a), representada por su vicepresidente, el
lotación de hidrocarburos en el área Costa

Afuera SP2, de la cuenca de San Pedro de Macorís, como resultado de la primera ronda de
bloques de petróleo y gas de la República Dominicana, celebrada el 27 de noviembre de

2019, y el acuerdo adicional al contrato para la ex;
del 27 de abril de 2021.

RESUELVE:

Único: Aprobar el Contrato suscrito el 22 de octu
representado por el señor Antonio Almonte Reynos
Dominican Republic Corporation, LDC (contratist:
señor Timothy R. Custer, para la exploración y exp!

loración y explotación de hidrocarburos

m

bre de 2020, entre el Estado dominicano,
0, ministro de Energía y Minas, y Apache
a), representada por su vicepresidente, el
lotación de hidrocarburos en el área Costa

Afuera SP2, de la cuenca de San Pedro de Macorís, como resultado de la primera ronda de
bloques de petróleo y gas de la República Dominicana, celebrada el 27 de noviembre de

2019, y el acuerdo adicional al contrato para la ex;
del 27 de abril de 2021, que copiado a la letra dice

loración y explotación de hidrocarburos
así:
MÓNS

SOBIERMO DE LA
REPUBLICA
DOMINICANA

ENERGÍA
Y MINAS

Contrato para la exploración y
explotación de Hidrocarburos

Área Costa Afuera
Entre

Estado dominicano

Apache Dominican Republic Corporation,
LDC

Octubre, 2020
-13-

SECCIÓN I CONDICIONES GENERALES

Pon

reámbulo
Definiciones
Objeto del contrato
Definición del área de Contrato

SECCIÓN II! ADMINISTRACIÓN DEL CONTRATO

5.

oa”

Determinación del Operador

Derechos y Obligaciones del Contratista
Atribuciones del MEM

resentación de Información y Estudios

SECCIÓN III GARANTÍAS

9.
10.

Garantía Corporativa
Artículo dejado en blanco intencionalmente]

SECCIÓN IV FASE DE EXPLORACIÓN

11.
12.

Duración de la Fase de Exploración
Renuncia de Área en la Fase de Exploración

SECCIÓN V PROCEDIMIENTO ANTE UN DESCUBRIMIENTO

13.
14.
15.
16.
17.

18.
19.

Notificación de Descubrimiento
Evaluación de un Descubrimiento
rograma de Evaluación de un Descubrimiento
Informe de Evaluación de un Descubrimiento
Descubrimiento de Gas Natural No Asociado o Gas Natural No Asociado y
Condensados
Unificación
Unificación Internacional

SECCIÓN VI FASE DE PRODUCCIÓN

20.
21.

Duración de la Fase de Producción
Renuncia y Devolución del Área

SECCIÓN VII DISPOSICIONES TRIBUTARLAS

22.
23.
24,
25.
26.
27.
28.

Régimen Fiscal

Cláusula de Estabilización Legal y Tributaria

Ingreso Compartido del Estado

Impuesto Sobre la Renta

articipación Mínima del Estado y Contribución a Gobiernos Locales (CGL)
Aranceles de Importación

'agos al Exterior

SECCIÓN VIII DISPOSICIONES COMERCIALES

29.
30.

Comercialización de la Producción del Contratista
Derecho Preferencial de Provisional el Mercado Local

-14-

31. Medición y Recepción de los Hidrocarburos Netos

32. Valoración de Hidrocarburos Vendidos a Terceros

33. Valoración de Hidrocarburos Vendidos a Partes del Contrato
34. Transportación de los Hidrocarburos

35. Procedimiento de Pago

SECCIÓN IX RENDICIÓN Y ABANDONO DE ÁREA
36. Requerimientos del Programa de Abandono

37. Notificación de Abandono

38. Abandono

39. [Artículo dejado en blanco intencionalmente]

40. Fase de Transición Final

SECCIÓN X PROCEDIMIENTOS DE SOLUCIÓN DE CONTROVERSIAS
41. Trato Directo

42. Determinación Experta

43. Convenio Arbitral

SECCIÓN XI DISPOSICIONES LEGALES
44. Marco Regulatorio y Ley Aplicable

45. Compensación e Indemnizaciones

46. Circunstancias Imprevistas, Fuerza Mayor
47. Asignación

48. Renuncia

SECCIÓN XII DISPOSICIONES SOCIALES Y AMBIENTALES
49. Conservación de los Hidrocarburos y Prevención contra Pérdidas
50. Medioambiente y Comunidad

51. Seguridad Industrial y Operativa

52. Daños Preexistentes

SECCIÓN XIII DISPOSICIONES VARIAS
53. Auditorías

54. Seguros

55. Responsabilidad Laboral

56. Subcontratistas

57. Proceso de Licitación Internacional para Subcontratos
58. Contenido Nacional

59. Notificaciones y Comunicaciones

60. Propiedad del Equipo Remanente

61. Terminación

62. Disposiciones de Transparencia

63. Confidencialidad

64. Registro Público de Petróleo

-15-

SECCIÓN XIV ANEXOS

Anexo A Coordenadas y Especificación del Área de Contrato

Anexo B- [Dejado en blanco intencionalmente]

Anexo C- Garantía Corporativa de Contrato de Producción Compartida

Anexo D Programa Mínimo de Trabajo y Unidades de Trabajo Exploratorio (Tabla de
Equivalencias)

Anexo E Alcance Mínimo de las Actividades de Evaluación

Anexo F Informe de Evaluación

Anexo G Contenido Mínimo del Plan de Desarrollo

Anexo II Inventario de Activos

Anexo I Uso Compartido de la Infraestructura

Anexo J Procedimiento Contable, Registro de Costos, Gastos e Inversión

1. ropósito.

2 Definiciones.

3 Normas de Contabilidad.

4. Revisión del Procedimiento Contable.

5. Reglas Para la Conversión de Monedas.

6. Sistemas de Cuentas.

7. Cuenta de Egresos.

8. Cuenta de Ingresos.

9. Disposiciones Generales.

10. Trabajo y Costos Relacionados.

11. Protección al Medio Ambiente, Costos de Abandono y Seguridad Industrial.

12. Costos Legales.

13. Material y Equipo.

14. Costos de Transporte y Reubicación de Empleados.

15. [Artículo dejado en blanco intencionalmente].

16. Cargos Vinculados a Entidades Relacionadas del Operador.

17. Servicios.

18. Daños y Pérdidas a la Propiedad.

19. Seguros.

20. Deberes e Impuestos.

21. Oficinas, Campamentos e Instalaciones Misceláneas.

22. Gastos de Energía y Agua.

23. Cargos de Comunicación.

24. Cargos de Asistencia General.

25. Costos de Capital.

26. Créditos a la Cuenta de Costos Recuperables bajo el Contrato.

27. No Duplicación de Cargos ni Créditos.

28. Costos Considerados No Recuperables.

29. Documentación de Respaldo.

30. Auditoría.

31. Pagos.

32. Mecanismo de Estimación de Pagos Trimestrales del Impuesto sobre la Renta.

-16-

AnexoK Criterios de precalificación establecidos en los Términos de Referencia del
proceso competitivo Primera Ronda Petrolera República Dominicana

Anexo L Poder Especial al Ministro de Energía y Minas

Anexo M Poder Notarial Emitido por Apache Dominican Republic Corporation LDC
-17-

Contrato para la Exploración y Explotación de Hidrocarburos

ESTE CONTRATO, (en lo adelante el "Contrato”) se redacta y suscribe, en este día veintidós
(22) de octubre de 2020, por y entre el ESTADO DOMINICANO, debidamente representado
por el señor ANTONIO ALMONTE REYNOSO dominicano, mayor de edad, soltero,
titular de la Cédula de Identidad y Electoral Número y residente en la
ciudad de Santo Domingo de Guzmán, en la República Dominicana, quien actúa en virtud
del poder de representación especial núm. 38-20 otorgado por el señor Presidente de
la República Dominicana, el día veintiuno (21) del mes de octubre de 2020, emitido de
conformidad con la Ley núm. 1486 del 20 de marzo de 1938, que regula la
representación del Estado dominicano en actos jurídicos, de una parte; y de la otra
parte, APACHE DOMINICAN REPUBLIC CORPORATION LDC, sociedad
debidamente organizada de acuerdo con las leyes de Islas Caimán, domiciliada en la
ciudad de Houston, Texas, Estados Unidos de América, representada por su
vicepresidente, el señor Timothy R. Custer, mayor de edad, con pasaporte estadounidense
número ;

POR CUANTO, bajo las disposiciones de la Ley núm. 4532, del 3 de agosto del 1956, que
regula la explotación de los yacimientos petroleros y otros combustibles (Ley Petrolera) el
derecho de propiedad de hidrocarburos es conferido al Estado, y estos hidrocarburos pueden
ser explorados y explotados por particulares únicamente de conformidad con contrato
otorgado por el Poder Ejecutivo.

POR CUANTO, el Estado desea promover la exploración y producción de los recursos
petroleros en toda el Área del Contrato y el Contratista desea unirse y asistir al Estado en
acelerar la exploración y producción de los recursos petroleros dentro del Área del Contrato;

POR CUANTO, de conformidad con la Ley Petrolera, el Poder Ejecutivo está autorizado a
celebrar contratos relativos a la exploración y producción de petróleo, entre el Estado y
contratistas nacionales o extranjeros;

POR CUANTO, tales contratos deben ser sometidos al Congreso Nacional para su
aprobación, según requiere el artículo 3 de la Ley Petrolera, y una vez así aprobados no
pueden ser revocados, alterados o modificados sin el consentimiento de ambas Partes;

POR CUANTO, el Contratista ha asegurado al Estado que tiene la capacidad financiera y la
capacidad técnica necesaria para llevar a cabo la exploración de petróleo y se ha
comprometido a sujetarse expresamente a la legislación de la República Dominicana; y

POR CUANTO, el Área de Contrato solicitada por el Contratista para la exploración y
explotación de hidrocarburos no está cubierta por solicitudes de concesión previa ni sujeta a
contrato o concesión existente alguno, según evidencia el Registro Público de petróleo del
Ministerio de Energía y Minas;
-18-

POR CUANTO, el Estado y el Contratista mutuamente desean celebrar este Contrato. POR
TANTO, tomando en cuenta el preámbulo anterior, y los convenios mutuos establecidos en
lo adelante, se acuerda mutuamente lo siguiente:

SECCIÓN I Condiciones Generales

1.1

1.2

1.3

1.4

1.5

1.6

Preámbulo

Conforme al artículo 14 de la Constitución dominicana son patrimonio de la Nación los
recursos naturales no renovables que se encuentren en el territorio y en los espacios
marítimos bajo jurisdicción nacional, los recursos genéticos, la biodiversidad y el
espectro radioeléctrico.

Conforme al artículo 17 de la Constitución dominicana los yacimientos mineros y de
hidrocarburos y, en general, los recursos naturales no renovables, sólo pueden ser
explorados y explotados por particulares, bajo criterios ambientales sostenibles, en
virtud de las concesiones, contratos, licencias, permisos o cuotas, en las condiciones
que determine la ley. Los particulares pueden aprovechar los recursos naturales
renovables de manera racional con las condiciones, obligaciones y limitaciones que
disponga la ley. En consecuencia:

1) Se declara de alto interés público la exploración y explotación de hidrocarburos
en el territorio nacional y en las áreas marítimas bajo jurisdicción nacional.

li) Se declara de prioridad nacional la preservación y aprovechamiento racional de
los recursos vivos y no vivos de las áreas marítimas nacionales, en especial el
conjunto de bancos y emersiones dentro de la política nacional de desarrollo
marítimo, y

lii) Los beneficios percibidos por el Estado por la explotación de los recursos
naturales serán dedicados al desarrollo de la Nación y de las provincias donde se
encuentran, en la proporción y condiciones fijadas por ley.

ara todos los efectos relativos y derivados del Contrato, las Partes convienen en que
os títulos de los artículos son irrelevantes para la interpretación del contenido de las
mismas.

Cualquier referencia al Contrato comprende a los Anexos y a las condiciones y términos
de referencia en los cuales se basó el proceso licitatorio. En caso de discrepancia entre
os Anexos y lo estipulado en el cuerpo del Contrato prevalecerá este último.

Las Partes por el presente acuerdan someter el presente Contrato a la aprobación del
Congreso Nacional.

or tanto, en consideración de las premisas y promesas que aquí se disponen, y siendo
a intención de las Partes vincularse legalmente, las Partes convienen lo siguiente:

-19-

2.

Definiciones

Las definiciones acordadas por las Partes en el presente artículo 2 tienen por finalidad dar el
significado requerido a los términos que se emplean en el Contrato y dicho significado será
el único aceptado para los efectos de su interpretación en la ejecución del mismo, a menos
que las Partes lo acuerden expresamente por escrito de otra forma.

Los términos definidos y utilizados en el Contrato, sean en singular o en plural, se escribirán
con la primera letra en mayúscula y tendrán los siguientes significados:

2.1.

2.2.

2.3.

2.4.

2.5.

2.6.

2.7.

2.8.

Abandono: Todas las actividades relativas al abandono de todo o parte del Área de
Contrato incluyendo, pero no limitadas a, el cierre y abandono de pozos no
productivos, el cierre y desmantelamiento de las instalaciones de producción y
transporte de Hidrocarburos fuera de uso, y la restauración (ambiental) del Área de
Contrato y lugares utilizados para las operaciones de Exploración y operaciones de
Producción a las condiciones requeridas por las leyes y regulaciones vigentes a partir
de la Fecha Efectiva.

Acuerdos de Comercialización: Significa los contratos de venta de la Producción
de Hidrocarburos Netos.

Acuerdos de Transporte: Significa los acuerdos para transportar la Producción de
Hidrocarburos Netos desde el Punto de Entrega al Punto de Venta.

Afiliada: Significa cualquier compañía o persona jurídica que: (a) controle directa o
indirectamente a una Parte, o (b) es controlada directa o indirectamente por dicha
Parte, o es directamente o indirectamente controlada por una compañía o entidad que
a su vez sea directamente o indirectamente controlada por dicha Parte. "Control"
quiere decir el derecho de ejercer más del cincuenta por ciento (el 50%) de los
derechos a voto para el nombramiento de sus directores o representantes similares de
tal compañía o entidad.

Aguas Profundas: Condición geográfica en la cual el lecho marino se encuentra a
una profundidad mayor o igual a cuatrocientos (400) metros y menor a mil quinientos
(1,500) metros por debajo del nivel del mar.

Aguas Someras: Condición geográfica en la cual el techo marino se encuentra a una
profundidad menor a cuatrocientos (400) metros por debajo del nivel del mar.

Aguas Ultra Profundas: Condición geográfica en la cual el lecho marino se
encuentra a una profundidad mayor a mil quinientos (1,500) metros por debajo del
nivel del mar.

Almacenamiento: Significa el depósito y resguardo de Hidrocarburos en tanques
confinados e instalaciones que puedan ubicarse en la superficie, el mar o el subsuelo.
-20-

2.9.

2.10.

2.11.

2.12.

2.13.

Año: Período de doce (12) Meses consecutivos de acuerdo al Calendario Gregoriano,
contado desde una fecha específica.

Área de Contrato: Área identificado en el “Anexo A: “denominada Bloque SP2 de
la cuenca de San Pedro de Macorís, ubicada en el área costa afuera entre las provincias
de San Pedro de Macorís y Santo Domingo, con una extensión de doscientos
cincuenta y tres mil quinientos cuarenta y nueve hectáreas (253,549 ha) equivalente
a dos mil quinientos treinta y cinco con cuarenta y nueve kilómetros cuadrados
(2,535.49 km?). El Área de Contrato quedará redefinida luego de excluir las áreas que
devuelva el Contratista, de acuerdo a los términos del Contrato.

Área de Desarrollo: Significa, en relación con cualquier Descubrimiento Comercial,
el área dentro del Área del Contracto que cubre la totalidad de las estructuras del
subsuelo o cierres estratigráficos que definen el Yacimiento o el intervalo de interés
del Campo donde se llevó a cabo el Descubrimiento.

Área de Evaluación: Es la extensión completa de la estructura en la que se realiza el
Descubrimiento.

Autoridad Gubernamental: Significa el gobierno del Estado, y cualquier agencia
gubernamental relacionada y/ o gobierno local que se considere competente y actúe
en la capacidad debidamente dada por la Ley dominicana sobre la cual tiene autoridad
ara gobernar o regular los derechos, obligaciones y actividades del Contratista bajo
este contrato.

Barril: Significa una unidad de medida equivalente a un volumen igual a 158.99
litros a una temperatura de 15.56 grados Celsius en condiciones de una atmósfera de
resión.

Boca de Pozo: El lugar donde son medidos el Petróleo, Gas Natural, gas licuado de
etróleo y demás Hidrocarburos resultantes de la explotación en el Campo.

BOE: Es una unidad de energía equivalente a la energía liberada durante la quema
de un barril aproximadamente (42 galones estadounidenses o 158.9873 litros) de
etróleo crudo. Un BOE equivale aproximadamente a 5,800 pies cúbicos de gas
natural.

BTU: Significa la unidad térmica británica que representa la cantidad de energía
necesaria para elevar la temperatura de una libra de agua (0.4535 kilogramos) en un
grado Fahrenheit (0.5556 grados centígrados), en condiciones atmosféricas normales.

Campo: Significa el área dentro del Área de Contrato en la cual están localizados
uno o más Yacimientos de Hidrocarburos en una o más formaciones de la misma
estructura, entidad geológica o condición estratigráfica.
-21-

2.19.

2.20.

2.21.

2.22.

2.23.

2.24.

2.25.

2.26.

2.27.

2.28.

2.29.

Centro Internacional de Arreglo de Diferencias Relativas a Inversiones / CIADI:
CIADI es la institución líder a nivel mundial dedicada al arreglo de diferencias
relativas a inversiones internacionales. Fue establecido en el año 1966 por el
“Convenio sobre Arreglo de Diferencias Relativas a Inversiones entre Estados y
Nacionales de Otros Estados”.

Condensados: Hidrocarburos líquidos formados por la condensación de los
Hidrocarburos separados del Gas Natural, debido a cambios en la presión y
temperatura cuando el Gas Natural de los Reservorios es producido o cuando
proviene de una o más etapas de compresión de Gas Natural Permanecen líquidos a
la temperatura y presión atmosférica.

Consorcio: Significa, cuando aplique, un grupo de personas jurídicas con fines
comerciales afines que asumen la responsabilidad de realizar una actividad y
constituyen conjuntamente la Empresa Participante.

Contratista: Es la Empresa Participante o en Consorcio que suscribe un Contrato
para la Exploración, desarrollo y producción de Hidrocarburos.

Contrato: El presente acuerdo al que han llegado las Partes, en el cual se estipulan
los términos y condiciones para la Exploración, desarrollo y producción de
Hidrocarburos en un Área Contractual y por una duración específica. Estas se
encuentran contenidos en este Contrato.

Controversia: Tendrá el significado previsto en el artículo 41.

Costos: Significa todas las erogaciones, gastos, inversiones u obligaciones
relacionados con las Operaciones Petroleras, conforme a lo definido en artículo 25.3
y 25.4, así como a los contenidos en el Anexo J: Procedimiento Contable, Registro
de Costos, Gastos e Inversión.

Costa Afuera: Comprende el mar territorial, la zona económica exclusiva y la
plataforma continental de la República Dominicana y en base a la ley aplicable por
medio de la cual se dictan normas sobre mar territorial, zona económica exclusiva,
plataforma continental, y se dictan otras disposiciones.

Costo de Abandono: Significa todos los costos, inversiones, gastos y obligaciones
de las Operaciones Petroleras relacionados a las operaciones de Abandono.

Costos de Desarrollo: Tendrá el significado previsto en el artículo 7 del Anexo J:
Procedimiento Contable, Registro de Costos, Gastos e Inversión.

Costos Deducibles: Tendrán el mismo significado que los Costos Recuperables, así
como el significado dispuesto por el artículo 25.
-22-

2.30.

2.31.

2.32.

2.33.

2.34.

2.35.

2.36.

2.37.

2.38.

2.39.

Costos de Exploración: Tendrá el significado previsto en el artículo 7.2 del Anexo
J: Procedimiento Contable, Registro de Costos, Gastos e Inversión.

Costos de Producción: Tendrá el significado previsto en el artículo 7.4 del Anexo
J: Procedimiento Contable, Registro de Costos, Gastos e Inversión.

Costos Operativos: Significa los gastos realizados y las obligaciones contraídas y
pagadas por el Contratista en la realización de las Operaciones Petroleras,
determinadas de conformidad con el Anexo J: Procedimiento Contable, Registro de
Costos, Gastos e Inversión.

Costos Recuperables: Tendrán el mismo significado que los Costos Deducibles,
conforme a lo dispuesto en el artículo 25 de este Contrato, así como también aquellos
costos del Contratista que se apegan a las limitaciones establecidas por la Sección 3
del Anexo J: Procedimiento Contable, Registro de Costos, Gastos e Inversión.

Costo Total de Abandono Estimado: Significa todos los costos, inversiones, gastos
y obligaciones de las Operaciones Petroleras relacionados a las operaciones de
Abandono conforme al Plan de Desarrollo.

Cuenta Operativa: Significa los libros de cuentas y otros registros contables
mantenidos por separado por el Contratista para las Operaciones Petroleras.

Daño Ambiental: Toda pérdida, disminución, deterioro o daño que se ocasione al
medio ambiente o a uno o más de sus componentes.

Daños Preexistentes: Significa los daños ocasionados a los Pozos y Materiales, así
como los pasivos ambientales y Daños Ambientales presentes en el Área Contractual,
que sean documentados por el Contratista durante la Fase Inicial de Exploración o
reconocidos en la Línea Base Ambiental, así como aquellos derivados de las
actividades, por parte del contratista o asignatario que estuviera a cargo del Área
Contractual con anterioridad a la Fecha Efectiva.

Declaración de Descubrimiento Comercial: Es la comunicación escrita Contratista
al MEM, mediante la cual declara que ha realizado el descubrimiento de reservas de
Hidrocarburos, que en opinión del Contratista permite su Producción Comercial.

Desarrollo: Significa todo el trabajo asociado a (1) la planificación, gestión, diseño y
ejecución respecto a la perforación y finalización de Pozos perforados conforme a un
Plan de Desarrollo y (ii) la planificación, diseño, construcción, instalación y puesta
en servicio de instalaciones para los Hidrocarburos Producidos, incluye la compra o
alquiler de todos los materiales y equipos que se requieran para la producción de
Hidrocarburos, tratamiento, disposición de residuos, transporte, almacenamiento y
levantamiento de Hidrocarburos y para el mantenimiento de presión de reservorios,
inyección, reciclaje y proyectos secundarios o terciarios de recuperación para la
ejecución de este Contrato.
-23-

2.40.

2.41.

2.42.

2.43.

2.44.

2.45.

2.46.

2.47.

2.48.

2.49.

Descubrimiento: Significa cualquier estructura o acumulación o grupo de estructuras
o acumulaciones que en las actividades de perforación se haya demostrado que
contiene Hidrocarburos que pueden ser extraídos a un flujo medible utilizando las
Mejores Prácticas de la Industria, y que esa detección de Hidrocarburos pueda ser
considerada comercialmente viable de extraerse, incluyendo la extensión de algún
Descubrimiento anterior.

Descubrimiento Comercial: Significa un Descubrimiento que sea declarado
comercial por el Contratista de conformidad con el artículo 16.

Día: Período de veinticuatro (24) horas que se inicia a las cero horas (00:00) y termina
a las veinticuatro horas (24:00).

Día Hábil: Significa cualquier día que no sea sábado, domingo o un día feriado, y en
el cual los bancos de Houston, Texas y Santo Domingo, República Dominicana estén
habitualmente abiertos (informado por el Ministerio de Trabajo en cumplimiento a la
Ley 139-97) en la República Dominicana o los Estados Unidos de América.

Dólares Americanos / US$ / USD / USD$: Significa la unidad monetaria de los
Estados Unidos de América.

Empresas Participantes: Significa Apache Dominican Republic LDC y sus
respectivos sucesores o cesionarios permitidos conforme al presente Contrato. Si en
cualquier momento solo una entidad constituye al Contratista, cualquier referencia en
este Contrato a “cada una de las Empresas Participantes”, “las Empresas
Participantes”, o referencias similares, se entenderá que significan “el Contratista”.

Entidades Relacionadas: Son las referidas en conformidad con lo establecido al art.
281 del Código Tributario Dominicano.

Estado: Significa el Estado de la República Dominicana.

Estudio de Impacto Ambiental: Significa el conjunto de actividades técnicas y
científicas destinadas a la identificación, predicción y control de los impactos
ambientales de un proyecto y sus alternativas, presentado en forma de informe técnico
y realizado según los criterios establecidos por las normas vigentes.

Evaluación: Significa todas las actividades y operaciones llevadas a cabo por el
Contratista después de un Descubrimiento para determinar los límites, caracterización
y capacidad de producción de algún Descubrimiento, así como para determinar si el
Descubrimiento en cuestión es un Descubrimiento Comercial, incluyendo, sin
limitación: (i) actividades adicionales de Reconocimiento y Exploración Superficial
y de Exploración; (ii) estudios geológicos y geofísicos; (iii) perforación de Pozos de

-24-

2.50.

2.51.

2.52.

2.53.

2.54,

2.55.

2.56.

2.57.

prueba; (iv) estudios de reservas y similares, y (v) todas las operaciones auxiliares y
actividades requeridas para optimizar las actividades anteriormente indicadas o las
que sean resultado de éstas.

Exploración: Significa las actividades llevadas a cabo en la búsqueda de
Hidrocarburos, incluyendo, de manera no limitativa, el planeamiento, ejecución y
evaluación de todo tipo de estudios geológicos, geofísicos, geoquímicos y otros
estudios y evaluaciones técnicas y económicas, así como las actividades geofísicas,
la perforación de Pozos exploratorios y demás actividades conexas necesarias para el
descubrimiento de Hidrocarburos, incluyendo la perforación de Pozos para la
evaluación de los Reservorios descubiertos. La Exploración también comprende el
taponamiento, Abandono y las actividades de rehabilitación asociadas con Pozos
perforados en conexión con Exploración,

Fase de Desarrollo: Significa, en relación con cualquier Descubrimiento Comercial,
el periodo que inicia con la entrega del Plan de Desarrollo relativo a dicho
Descubrimiento Comercial y que concluye con la terminación del presente Contrato
por cualquier motivo o por la rescisión administrativa o contractual.

Fase de Exploración: Significa todos los periodos de exploración, incluyendo la
Fase Inicial de Exploración, el segundo y tercer período y cada Fase de Prórroga de
Exploración, conforme a lo previsto en el artículo 11.

Fase de Producción: Significa el periodo de producción comercial de, hidrocarburos
y su duración esta prevista en el artículo 20.

Fase de Prórroga de Exploración: Significa el periodo de exploración previsto en
el artículo 11.1 (iv).

Fase de Transición Final: Significa la fase que se llevará a cabo de conformidad con
lo establecido en el artículo 40.

Fase de Exploración Inicial: Significa el periodo de exploración previsto en el
artículo 11.2.

Fecha Efectiva: El presente Contrato será efectivo para LAS PARTES, a partir de la
fecha en que sea (i) promulgado por el Presidente de la República Dominicana, luego
de su aprobación por el Congreso Nacional, y (ii) después de que el Contratista reciba
el permiso/licencia ambiental para la exploración y explotación de hidrocarburos en
las áreas costa afuera por parte del Ministerio de Medio Ambiente y Recursos
Naturales. El Estado dominicano se compromete y obliga a someter este Contrato
ante el Congreso Nacional para su aprobación, en un plazo no mayor a quince (15)
días hábiles contados a partir de la fecha de su suscripción, de conformidad con las
disposiciones del artículo 128, numeral 2), literal d) y del artículo 244 de la
Constitución de la República Dominicana, así como el artículo 3 de la Ley núm. 4532
-25-

2.58.

2.59

2.60

2.61

2.62

2.63

2.64

2.64

2.65

del año 1958. El Estado representa y garantiza que no serán necesarios más permisos,
licencias u otros requisitos que aquellos indicados en este artículo 2.57 para que el
Contratista lleve a cabo Operaciones Petroleras,

Fecha de Suscripción: Significa la fecha en la que las Partes firman el Contrato para
la Exploración y Explotación de Hidrocarburos.

Fuerza Mayor: Significará cualquier evento que esté más allá del control razonable
de la Parte que afirme estar afectada por dicho evento, que no se haya producido en
su conducta intencional y que impida que la Parte afectada cumpla con sus
obligaciones en virtud de este Contrato, retrasa dicho cumplimiento, o incremente
materialmente los costos de dicho desempeño y, sin limitación a la generalidad de lo
anterior, incluye actos de Dios, fenómenos naturales o calamidades, terremotos,
inundaciones, tsunamis, epidemias, pandemias, cuarentenas, incendios, guerras
declaradas o no declaradas, hostilidades, invasiones, bloqueos, disturbios, huelgas,
insurrección, disturbios civiles, minería de los mares, piratería, disputas
internacionales que afecten el alcance del Área del Contrato y cualquier acción u
omisión gubernamental que impida el cumplimiento de una obligación o capacidad
del Contratista para exportar Hidrocarburos.

Garantía Corporativa: Significa la garantía previsto en el artículo 9.
Dejado intencionalmente en blanco.

Gas Natural: Aquellos hidrocarburos que, en condiciones atmosféricas de presión y
temperatura, se encuentran en estado gaseoso incluyendo el gas seco, el gas húmedo
y el gas residual sobrante después de la extracción, el tratamiento, el procesamiento
o la separación de Hidrocarburos líquidos del gas húmedo, así como el gas o los gases
producidos en asociación con Hidrocarburos líquidos o gaseosos.

Gas Natural No Asociado: Significa el Gas Natural que se encuentra en Yacimientos
que no contienen Petróleo a las condiciones de presión y temperatura originales.

Hidrocarburos: Todos los compuestos orgánicos conformados principalmente por
carbono e hidrogeno, que se han formado por procesos naturales debido a la
descomposición de la materia orgánica, el paso del tiempo y la presión y temperatura
al que han sido expuestos. Estos incluirán, de manera no limitativa, a los denominados
asfaltos, Petróleo, Condensados y Gas Natural.

Hidrocarburos No Convencionales: Significa Gas Natural y Petróleo en arenas y
carbonatos apretados, Gas metano asociado a mantos de carbón, Gas Natural y
Petróleo de lutitas (shale), hidratos de metano y arenas bituminosas.

Hidrocarburos Producidos: Significa el volumen total de Hidrocarburos extraídos
por el Contratista.
-26-

2.66

2.67

2.68

2.69

2.70

2.71

2.72

2.73

2.74

2.75

2.76

2.17

2.78

Impuesto Sobre la Renta / ISR: Tendrá el significado previsto en el artículo 25.

Impuesto de Participación Mínima para el Estado / PME: Tendrá el significado
en el artículo 25.5.

Informe Final de Evaluación Integral: Tendrá el significado previsto en el artículo
8.5.

Ingreso Compartido del Estado / IE: Tendrá el significado previsto en el artículo
24.

Instalaciones de Transporte: Significa todas las instalaciones y equipos necesarios
para tratar, comprimir, almacenar, transportar y comercializar la Producción de
Hidrocarburos Neto desde el Punto de Entrega al Punto de Venta.

Inversiones: Tendrá el significado previsto en el artículo 25.

Ley General de Medioambiente y Recursos Naturales de la República
Dominicana: Ley General de Medioambiente y Recursos Naturales N* 64-00 del 18
de agosto de 2000 y sus posteriores modificaciones.

Limite Porcentual de Costos Deducibles /LCD: Tendrá el significado previsto en
el artículo 25.

Línea Base Ambiental: Significa las condiciones ambientales en las que se
encuentran los hábitats, ecosistemas, elementos y recursos naturales, así como las
relaciones de interacción y los servicios ambientales, existentes en el Área del
Contracto previo a la ejecución de las actividades previstas en el Contrato.

Materiales: Significa todas las maquinarias, herramientas, equipos, artículos,
suministros, tuberías, plataformas de perforación o producción, artefactos navales,
plantas, infraestructura y otras instalaciones adquiridas, suministradas, arrendadas o
poseídas.

MEM: Significa el Ministerio de Energía y Minas de la República Dominicana.

Mejores Prácticas de la Industria: Significan las prácticas, métodos, estándares y
procedimientos generalmente aceptados y seguidos por Operadores razonables, con
experiencia en materia de Exploración, Evaluación, Desarrollo, producción de
Hidrocarburos y Abandono.

Mes: Significa un período consecutivo de tiempo comenzado a partir del Día
específico en un Mes Calendario y venciendo el Día anterior correspondiente del Mes
Calendario siguiente o de este no existir, el primer Día subsecuente.
-27-

2.79

2.80

2.81

2.82

2.83

2.84

2.85

2.86

2.87

2.88

2.89

2.90

2.91

Mes Calendario: Cada uno de los doce (12) meses que constituyen un Año.

Ministerio de Hacienda: Significa el Ministerio de Hacienda de la República
Dominicana.

Ministerio de Medio Ambiente y Recursos Naturales: Significa el Ministerio de
Medio Ambiente y Recursos Naturales de la República Dominicana.

Operaciones Petroleras: Es la ejecución de las actividades de Exploración,
Evaluación, Desarrollo, producción y actividades de Abandono y operaciones
complementarias y auxiliares.

Operador: Tendrá el significado previsto en el artículo 5. Empresa dentro de un
consorcio que tiene la autoridad sobre la toma de decisiones a nivel operativo en un
proyecto de petróleo.

Partes: Significa el Estado (por conducto del MEM) y cada una de las Empresas
Participantes.

Partes Vinculadas: Son partes vinculadas, cuando una persona natural o jurídica
participe en la dirección, control, administración o capital en otra empresa, o cuando
un tercero directa o indirectamente participe en la dirección, control, administración
O posea capital en dos o más empresas.

Período de Evaluación: Tendrá el significado previsto en el artículo 15.1.

Persona: Significa cualquier persona física o moral de cualquier tipo, incluyendo
cualquier sociedad, asociación, fideicomiso, co-inversión, gobierno o cualquier
organismo o agencia perteneciente a éste.

Petróleo: Significa todos los crudos, condensados, gas natural líquido y otros
Hidrocarburos en estado líquido a presión estándar.

Plan de Desarrollo: Significa el plan de desarrollo para la producción que contiene
un programa de tiempos que especifica las Operaciones Petroleras en el Área de
Contrato, para lograr la producción de Hidrocarburos o incrementar la producción de
Hidrocarburos.

Plan de Evaluación: Significa el programa que será desarrollado a los fines de
determinar si el Campo es comercialmente explotable o no según lo previsto en el
artículo 14.

Plan de Exploración: Significa un programa que especifica las actividades de
Reconocimiento y Exploración Superficial, Exploración y Evaluación a realizarse en
el Área de Contrato, mismo que deberá cumplir, cuando menos, con el Programa
Mínimo de Trabajo.
-28-

2.92

2.93

2.94

2.95

2.96

2.97

2.98

2.99

2.100

2.101

Plan de Exploración Adicional: Significa un programa que especifica las
actividades técnicas adicionales o suplementarias de Reconocimiento y Exploración
Superficial, Exploración y Evaluación a realizarse en el Área de Contrato, requeridas
a solicitud del Contratista para la Fase de Prórroga de Exploración y disponible por
un (1) año después de cada período de la Fase de Exploración.

Política de Salud, Seguridad y Protección Ambiental: Significa el conjunto
integral de elementos interrelacionados y documentados cuyo propósito es la
prevención, control y mejora del desempeño de una instalación o conjunto de ellas en
materia de seguridad industrial, seguridad operativa y de protección al medio
ambiente en el sector Hidrocarburos.

Pozo: Significa la obra especializada de la ingeniería de Petróleos consistente en un
hueco perforado a través del subsuelo en conexión con las Operaciones Petroleras o
para inyectar cualquier sustancia, u obtener información del Yacimiento.

Precio Promedio Mensual de Referencia: Significa el precio de rerencia previsto
en el artículo 24.

Precio Neto Realizado: Significa el precio obtenido por la venta de la Producción de
los Hidrocarburos Netos al Punto de Entrega, calculado ajustando el precio recibido
en el Punto de Venta con las deducciones permitidas como previsto en el artículo 32.

Producción Comercial: Significa la producción regular sostenida de cualquier
Campo con el objeto de hacer uso comercial de dicha producción.

Procedimientos de Contabilidad: Significa los procedimientos de contabilidad,
registro y recuperación de Costos Recuperables que se adjuntan al presente Contrato
como “Anexo J: Procedimiento Contable, Registro de Costos, Gastos e Inversión”.

Producción de Hidrocarburos Netos: Significa los Hidrocarburos Producidos
menos los Hidrocarburos de autoconsumo, quemados y venteados, medidos en los
Puntos de Entrega en condiciones comercialmente aceptables en cuanto a contenido
de azufre, agua y otros elementos de conformidad con la normativa aplicable vigente
en la Fecha de Suscripción y las Mejores Prácticas de la Industria, los cuales serán
auditados y supervisados por el MEM.

Programa de Trabajo: Significa un programa pormenorizado que especifique las
Operaciones Petroleras que serán realizadas por el Contratista durante el período
aplicable, incluyendo el tiempo requerido para la realización de cada actividad
descrita en dicho programa.

Programa Mínimo de Trabajo: Significa las Unidades de Trabajo que el Contratista
está obligado a llevar a cabo en cada etapa de la Fase de Exploración, de acuerdo con
el artículo 11 y el “Anexo D: Programa Mínimo de Trabajo”.
-29-

2.102

Punto de Entrega: Significa el sitio definido en el Plan de Desarrollo y en todo caso
será un punto ubicado a la salida de la unidad de tratamiento o a la entrada al sistema
de transporte que use el Contratista donde se medirán y verificaran la Producción de
Hidrocarburos Netos utilizando las Mejores Prácticas de la Industria. A partir de ese
punto el título y propiedad, el dominio y custodia de su porción proporcional del
Contratista de la Producción de Hidrocarburos Netos pasará al Contratista.

Punto de Venta: Significa el punto de venta indicado en los Acuerdos de
Comercialización para la transferencia de titularidad, custodia y riesgo de pérdida de
Producción de Hidrocarburos Netos del Contratista y/o el Estado (según aplique) a
una tercera parte.

Punto de Fiscalización: Significa los puntos, ya sea dentro o fuera del Área
Contrato en los que se medirán y verificarán los Hidrocarburos Producidos y/o
Producción de Hidrocarburos Netos según lo establece el presente Contrato.

Oo

Recolección: Significa el acopio de los Hidrocarburos de cada Pozo del yacimiento
una vez que han sido extraídos del subsuelo, mediante un sistema de líneas de
descarga que van desde el cabezal de los Pozos hasta las primeras baterías de
separación o, en su caso, hasta las Instalaciones de Transporte.

Reconocimiento y Exploración Superficial: Significa todos aquellos estudios de
evaluación que se valen únicamente de actividades sobre la superficie del terreno o
del mar para considerar la posible existencia de Hidrocarburos en el Área de Contrato,
incluyendo los trabajos para su adquisición, así como el procesamiento,
reprocesamiento o interpretación de información.

Reservorio: Significa el estrato o estratos bajo la superficie y que forman parte de un
Yacimiento, que estén produciendo o que se haya probado que sean capaces de
producir Hidrocarburos y que tengan un sistema común de presión en toda su
extensión.

Subcontratistas: Significa aquellas Personas que lleven a cabo las Operaciones
Petroleras a solicitud del Contratista.

Supervisión: Acciones que el MEM realiza para verificar el cumplimiento de las
obligaciones contractuales del Contratista.

Transportador: Es una empresa tercera contratada para provisionar servicios de
transporte para la Producción de Hidrocarburos Netos.

Trimestre: Conjunto de tres (3) Meses consecutivos en los que se divide el Año,
siendo el final de cada Trimestre en los Meses de marzo, junio, septiembre y
diciembre respectivamente. Cuando las Operaciones Petroleras se realicen en un
-30-

2.112

2.113

3.1

3.2

3.3

3.4

3.5

período que no comprenda un Trimestre completo, el Trimestre será el número de
Días o Meses que efectivamente operó el Contrato.

Unidades de Trabajo: Significa las obligaciones de trabajo, y su equivalencia en
dinero, que el Contratista deberá ejecutar durante la Fase de Exploración, de acuerdo
con el artículo 11 y el “Anexo D; Programa Mínimo de Trabajo”. Para fines de
evasión de deuda, cada Unidad de Trabajo equivaldrá a cinco mil dólares americanos
con 00/100 (US$ 5,000.00).

Yacimiento: Toda formación del subsuelo en la cual se encuentran acumulados
naturalmente Hidrocarburos y que están caracterizados por un sistema de presiones,
de manera que la producción de Hidrocarburos de una parte de dicha formación o
Yacimiento afecta la presión de reservorio en toda su extensión.

Objeto del Contrato

El Estado autoriza al Contratista la realización de las Operaciones Petroleras, de
acuerdo con lo establecido en la legislación pertinente y las estipulaciones del
Contrato, con el objeto común de explorar para, desarrollar y producir Hidrocarburos
en el Área de Contrato y procesar, transportar, almacenar, levantar, exportar y
comercializar Hidrocarburos desde o atribuibles al Área del Contrato (ya sea dentro
o fuera del Área del Contrato).

El Contratista asumirá todos los riesgos, costos y responsabilidades inherentes a las
Operaciones Petroleras, y será responsable de aportar la tecnología, maquinaria,
equipos, personal, capitales, y demás inversiones que fuesen necesarias para llevar a
cabo Operaciones Petroleras dentro el Área de Contrato.

El Contratista no adquirirá derecho alguno sobre los Yacimientos que se descubran
en el Área, in situ, ni sobre los Hidrocarburos que se extraigan antes del Punto de
Entrega, en este último caso sin perjuicio de lo establecido en este Contrato, bajo el
entendido de que el Contratista tendrá el derecho de recibir en especie, y de disponer
y exportar libremente su cuota de Hidrocarburos, conforme a las disposiciones de este
Contrato. A pesar de todo lo contrario en este Contrato, el Contratista podrá reportar
este Contrato y los beneficios en lo sucesivo, incluyendo su cuota proporcional de los
Hidrocarburos in situ, para fines de reportes financieros y de contabilidad.

El Contratista tendrá el derecho de propiedad sobre su cuota de participación en
intereses de los Hidrocarburos extraídos en el Área de Contrato que le corresponda,
y la titularidad de estos Hidrocarburos extraídos será transferida al Contratista en el
Punto de Entrega.

El Estado no garantiza la existencia, calidad o cantidad de los eventuales
Hidrocarburos existentes en el Área de Contrato y, en consecuencia, no se obliga a
indemnización alguna por ningún concepto.
-31-

3.6

37

3.8

3.9

4.1

Los representantes del MEM realizarán la Supervisión de acuerdo a la ley y de
conformidad con el Contrato.

Los representantes del MEM realizarán la Supervisión en cualquier momento, previa
notificación por las vías y formas que determinen las Partes, debiendo identificarse y
estar autorizados para tal función por el MEM. El Contratista proporcionará todas las
facilidades, que razonablemente estén a su alcance en sus operaciones, a fin de que
dichos representantes puedan cumplir su misión, la que será llevada a cabo de modo
que no interfiera con la capacidad del Contratista de realizar las Operaciones
Petroleras.

Los gastos, pérdidas y costos correspondientes o sufridas por los representantes del
MEM o correspondientes a representantes del Estado para desempeñar sus funciones
en virtud de este Contrato serán de cuenta y cargo del Estado, y el Contratista no será
responsable por ninguno de estos gastos, costos o pérdidas.

En los casos en los que se requiera la obtención de consentimiento, aprobación o
acuerdo del Estado o el MEM en lo adelante o bajo la ley o regulación aplicable, el
Estado o el MEM, según aplique, no podrá condicionar, retener o retrasar dicho
consentimiento, aprobación o acuerdo de manera irrazonable, y, a menos que se
indique expresamente en lo sucesivo o en cualquier ley o regulación aplicable, en el
caso que dicho consentimiento, aprobación o acuerdo no sea retenido por el MEM o
el Estado de manera afirmativa y razonable en o antes de diez (10) Días Hábiles luego
de ser recibida la solicitud de que se trate, dicho consentimiento, aprobación o
acuerdo se considerará como otorgado.

Definición del Área de Contrato

El Área de Contrato a la Fecha de Suscripción del mismo comprende una superficie
de doscientos cincuenta y tres mil quinientos cuarenta y nueve hectáreas (253,549 ha)
equivalente a dos mil quinientos treinta y cinco con cuarenta y nueve kilómetros
cuadrados (2,535.49 km?) descrita en el “Anexo A: Coordenadas y Especificación del
Área de Contrato”, incluyendo las formaciones geológicas contenidas en la
proyección vertical de dicha superficie establecida en el “Anexo A: Coordenadas y
Especificación del Área de Contrato”, en el cual el Contratista está autorizado y
obligado en virtud del presente Contrato a llevar a cabo las Operaciones Petroleras,
en el entendido que:

(1) Salvo los derechos expresamente previstos en este Contrato, no se otorga ningún
derecho a favor del Contratista respecto a la superficie del área, al lecho marino,
subsuelo o respecto a cualquier recurso natural (que no sean los Hidrocarburos
que se produzcan del Área de Contrato en asociación con Hidrocarburos) o
recurso acuático;

(ii) Sin perjuicio de lo dispuesto en los artículos 3.3 y 4.1 (i) y con la excepción de
los derechos dispuestos por este Contrato, no se le concede al Contratista ningún
-32-

derecho real sobre el Área de Contrato ni sobre los recursos naturales en el
subsuelo; y

(fi) El Área de Contrato será reducida o incrementada de conformidad con los
términos de este Contrato.

SECCIÓN Il Administración del Contrato

5.

5.1

5.2

53

5.4

Determinación del Operador

Las Empresas Participantes designan a Apache Dominican Republic Corporation,
LDC como el Operador de este Contrato quien deberá cumplir con las obligaciones
del Contratista derivadas de este Contrato en nombre de y en representación de cada
una de las Empresas Participantes. Sin perjuicio de lo anterior se entiende que todos
los aspectos operacionales de las Operaciones Petroleras serán llevados a cabo
únicamente por el Operador en nombre de las Empresas Participantes.

Las Empresas Participantes serán responsables solidariamente de cumplir todas las
obligaciones del Contratista, independientemente de y a pesar de su interés de
participación El no cumplimiento de sus obligaciones por parte del Operador en
nombre de las Empresas Participantes no exonerará ni liberará a ninguna de las
Empresas Participantes de su responsabilidad solidaria bajo este Contrato.

Las Empresas Participantes podrán cambiar y reemplazar al Operador, y el Operador
podrá renunciar a su condición como tal. El nuevo Operador deberá cumplir con los
criterios de precalificación previstos dentro de los Términos de Referencia del
proceso competitivo "Primera Ronda Petrolera de la República Dominicana”, según
se dispone en el Anexo K: Criterios de precalificación establecidos dentro de los
Términos de Referencia del proceso competitivo" Primera Ronda Petrolera de la
República Dominicana (vigente a la Fecha de Suscripción).

Una vez que el Contratista haya entregado al MEM su solicitud para cambiar el
Operador, el MEM deberá hacerle saber al Contratista si tiene alguna objeción de si
el Operador de reemplazo cumple con los criterios de precalificación establecidos en
los Términos de Referencia del proceso competitivo “Primera Ronda Petrolera de la
República Dominicana” en un plazo de veinte (20) Días Hábiles, en el entendido de
que (i) si el MEM no notifica al Contratista su objeción a las calificaciones del
Operador de reemplazo dentro del plazo de los veinte (20) Días Hábiles, se entenderá
que el Operador de reemplazo propuesto es aprobado y (ii) el MEM no podrá objetar
el cumplimiento de los criterios de precalificación del Operador de reemplazo de
forma injustificada. En el caso que el MEM objete el cumplimiento de los criterios
de precalificación establecidos dentro de los Términos de Referencia del proceso
competitivo “Primera Ronda Petrolera de la República Dominicana”, el Contratista
tiene el derecho de ejercer los procedimientos dispuestos en la Sección X del
Contrato: Procedimientos de Solución de Controversias.
-33-

6.1.

6.2.

63.

Derechos y Obligaciones del Contratista

El Contratista tendrá el derecho exclusivo de

levar a cabo las actividades objeto del

Contrato dentro del Área de Contrato. El Contratista asumirá todos los riesgos, costos
y responsabilidades, inherentes a las Operaciones Petroleras debiendo aportar a su
exclusivo cargo la tecnología, maquinaría, equipos, personal, capitales, y demás

inversiones que fuesen necesarias para la Ex;

loración del Área de Contrato, como

también para el posterior desarrollo y producción de los Yacimientos que

eventualmente se descubran y que fuesen dec!

Posterior a la presentación e implementación

larados comercialmente explotables.

del Plan de Exploración, dispuesto por

el artículo 11.5, y el recibo de las autorizaciones requeridas por el Ministerio de
Medio Ambiente y Recursos Naturales, el Contratista iniciará las actividades de
exploración con tiempo suficiente para cumplir el Programa Mínimo de Trabajo del
Contratista para la Fase de Exploración aplicable.

El Contratista se obliga a realizar las tareas para las que ha sido contratado conforme
a las Mejores Prácticas de la Industria. Además de las obligaciones que asume en
virtud de otros artículos del Contrato, el Contratista deberá:

i)

ii)

iii)

iv)

v)

vi)

Realizar las Operaciones Petroleras de acuerdo a las Mejores Prácticas de la
Industria, empleando maquinaria moderna, eficiente, y aplicando la
tecnología y los métodos apropiados para la realización de los trabajos a fin
de explotar los Reservorios.

Conservar en buen estado y adecuadas condiciones de funcionamiento las
estructuras, Pozos, instalaciones, maquinarias, equipos y todo otro bien que
sea necesario para las operaciones contratadas.

Presentar al MEM dentro de los primeros dieciocho (18) meses siguientes a
la Declaración de Descubrimiento Comercial el Plan de Desarrollo
correspondiente e incluir por lo menos la información requerida en el “Anexo
G: Contenido Mínimo del Plan de Desarrollo”.

Presentar al MEM Programas de Trabajos anuales para cada una de las
Operaciones Petroleras, incluyendo el Abandono, durante la Fase de
Desarrollo. Durante la Fase de Exploración, los Programas de Trabajo anuales
deberán cumplir con el Programa Mínimo de Trabajo, conforme lo establecido
en el “Anexo D: Programa Mínimo de Trabajo”.

Comercializar la Producción de Hidrocarburos Netos del Área de Contrato,
de acuerdo con los Acuerdos de Comercialización. Dichos Acuerdos de
Comercialización no requerirán de la aprobación del MEM o del Estado.

Mantener los libros adecuados y registros contables, de conformidad con los
procedimientos contables normales del Contratista y las Mejores Prácticas de
-34-

vii)

viii)

ix)

xj

xi)

la Industria. Una vez el Contratista haya establecido una oficina en República
Dominicana el Contratista pondrá a disposición, en un plazo de treinta (30)
días, después de un aviso por escrito del MEM, los libros y registros contables
del Contratista en las oficinas del Contratista en la República Dominicana).
El Contratista deberá abrir la oficina local en la República Dominicana antes
de la Declaración de Descubrimiento Comercial, tomando en cuenta que, a
partir de la Fecha Efectiva y por el resto de la vigencia de este Contrato, el
Contratista deberá proporcionar al MEM, si este le solicitare, sus registros y
libros en línea y/o en una sala de datos.

Permitir al MEM, así como a toda entidad de auditoría autorizada y
competente, realizar auditorías de conformidad con el artículo 53 de este
Contrato.

Llevar un registro del total de los Hidrocarburos Producidos, la Producción
de Hidrocarburos Netos, y reservas estimadas de Hidrocarburos, en el Área
de Contrato. Mantener y proporcionar ante solicitud razonable según lo
dispuesto en el artículo 53, todos los libros de contabilidad, documentos de
soporte y otros registros relacionados con las Operaciones Petroleras de
conformidad con los Procedimientos de Contabilidad (y siempre que una vez
el Contratista haya establecido una oficina en República Dominicana
notificará al MEM en un plazo de treinta (30) Días, poniendo disponible los
libros y registros en su oficina en República Dominicana, el Contratista
pondrá a disposición, en un plazo de treinta (30) días, después de un aviso por
escrito del MEM, los libros y registros contables del Contratista en las oficinas
del Contratista en la República Dominicana). Todos estos registros estarán
disponibles en físico y en electrónico para ser inspeccionados, revisados y
auditados por cualquier persona designada por el Ministerio de Hacienda o el
MEM. Los registros en los cuales se aprecian las operaciones en la Cuenta
Operativa, deberán mantenerse al día (no más de diez (10) Días Hábiles
desactualizados) desde la Fecha de Suscripción del presente Contrato y hasta
3 (tres) años posteriores a la terminación del mismo.

Asumir, en forma exclusiva y total, la responsabilidad por todos y
cualesquiera daños y perjuicios causados por él, su persona O sus
Subcontratistas.

La obligación a la que se refiere el artículo 6.3 (ix) anterior será aplicable a
cualquier contrato de procura de bienes, servicios u obras que el Contratista
suscriba a partir de la suscripción de este Contrato.

Adoptar medidas preventivas de seguridad respecto al personal, las
instalaciones, los equipos y vehículos que utilice, incluyendo los de los
Subcontratistas.
-35-

xi)

xiii)

xiv)

xv)

xvi)

xvii)

xviii)

xix)

Xx)

xxi)

El Contratista se ajustará a lo dispuesto en las leyes de la República
Dominicana relativas a navegación marítima y áreas vinculadas con las
Operaciones Petroleras. A tales efectos, habrá de emplear medios adecuados
para minimizar los inconvenientes que su actividad pudiere causar a la
navegación y a la pesca.

Adoptar las medidas apropiadas para evitar vertimientos de Hidrocarburos o
sus derivados o toda otra sustancia que pueda contaminar o ensuciar las aguas,
las costas, las playas y cualquier territorio. Asimismo, adoptará las medidas
apropiadas para mitigar la contaminación atmosférica.

Cumplir con las normas internas de la República Dominicana, tratados y
convenios internacionales sobre protección del medio ambiente en los cuales
República Dominicana sea parte, especialmente en lo que se refiere a
contaminación de los mares y aguas.

Cumplir con todas las normas internas de la República Dominicana sobre los
derechos de los trabajadores.

Tomar todas las acciones pertinentes y necesarias en las situaciones de
emergencia y realizar todas las tareas necesarias para, en caso de
contaminación causada por el Contratista limpiar y descontaminar las aguas,
las costas, las playas y cualquier otro territorio aplicable.

Recabar autorización por escrito del MEM para el levantamiento y
desmantelamiento de instalaciones.

Balizar y señalar, de acuerdo con las normas vigentes a partir de la Fecha de
Suscripción, todas las construcciones, instalaciones, artefactos, instrumentos
o señales utilizadas por el Contratista en las Operaciones Petroleras que se
fijen o fondeen en el Área de Contrato.

Disponer de los medios necesarios para determinar con un margen de error
máximo de +/- 1/5 de segundo, la latitud y longitud de cualquier punto del
Area de Contrato.

Suministrar al MEM, toda información sobre la existencia de riquezas
mineralógicas, hidrológicas y otros recursos obtenidos como consecuencia de
las Operaciones Petroleras.

Permitir que el contralor del MEM determine el cumplimiento del Contratista
de las obligaciones del Contratista bajo este Contrato, facilitando las
actividades de los inspectores designados para la inspección de las
Operaciones Petroleras, siempre que estas determinaciones e inspecciones
afecten o interfieran con las operaciones del Contratista.
-36-

xxii)

xxiii)

Xxiv)

Xxv)

xXxvi)

xxvii)

Suministrar al MEM toda la información relevante técnica y económica que
se reúna como consecuencia de la ejecución del Contrato.

Asegurar a su personal contra accidentes de trabajo.

Solicitar, gestionar y obtener a su cargo y costo, todos los permisos,
relacionados con los trabajos objeto del Contrato.

No suspender las actividades de las Operaciones Petroleras por más de ciento
ochenta (180) días calendario, sin la autorización previa del MEM, salvo Caso
Fortuito, emergencia o Fuerza Mayor, o con la excepción de que la suspensión
se deba a la obtención de autorizaciones de una Autoridad Gubernamental
requerida por ley o regulación o para la construcción de un sistema de
desarrollo y/o Instalaciones de Transporte, en el entendido de que la
realización de estudios de factibilidad, comercialización u otros estudios, el
procesamiento de datos de pozos, sísmicos u otra información geológica o
información geofísica, negociación de contratos, la adquisición de equipos y
otras actividades similares sean comprendidas y consideradas dentro de las
“Operaciones Petroleras”.

Abstenerse de explotar recursos naturales distintos de los Hidrocarburos que
se descubran en el Área de Contrato, a menos que estos sean producidos o
explotados en asociación con Hidrocarburos.

Notificar oportunamente al MEM sobre cualquier proceso jurídico
relacionado con este Contrato y cuya cuantía exceda un millón de Dólares
Americanos (USD 1,000,000.00).

xxvili) Gozar del derecho de recibir en especie, de deshacerse, y de exportar

Xxix)

Xxx)

libremente su cuota proporcional de la Producción de Hidrocarburos Netos.

Gozar del derecho de abrir y mantener cuentas bancarias en la República
Dominicana en divisas locales o extranjeras para conducir Operaciones
Petroleras.

Gozar del derecho a abrir, operar y mantener libremente a su nombre con
instituciones financieras dentro y / o fuera de la República Dominicana,
cuentas bancarias y otras cuentas de crédito, depósito y cuentas de inversión
o acuerdos bancarios en cualquier moneda unitaria y usar estas cuentas con el
propósito de las Operaciones Petroleras, incluyendo, pero no limitado a, fines
corporativos generales, y para pagar todos y cada uno de los gastos de petróleo
u otros gastos, recibir ingresos o ingresos de ventas de cualquier fuente y
financiar Operaciones Petroleras, incluidos, sin limitación, préstamos
externos o préstamos intercompañía, contribuciones de capital, dividendos o
devolución de distribuciones de capital ("cuentas en moneda extranjera”).
-37-

6.4

7.1.

xxxi) Gozar del derecho de (a) recibir o retener en el extranjero los ingresos de la
venta de su cuota proporcional de la Producción de Hidrocarburos Netos y los
pagos en virtud de este Contrato recibidos en cuentas en moneda extranjera,
y disponer libremente de los mismos sin ninguna obligación de repatriar el
igual o parte de los mismos a la República Dominicana y (b) realizar
transferencias, pagos, distribuciones de capital y / o dividendos, préstamos
intercompañías, préstamos de terceros y contribuciones de capital hacia la
República Dominicana y / o desde la República Dominicana hacia el
extranjero.

xxxii) Gozar del derecho a pagar directamente fuera de la República Dominicana a
los subcontratistas extranjeros por la compra de bienes o el pago de servicios
para llevar a cabo Operaciones Petroleras y repatriar libremente en el
extranjero todas las ganancias de las Operaciones Petroleras del Contratista
dentro de la República Dominicana.

xxxili) Tener el derecho de recuperar todos los Costos Recuperables en que hayan
incurrido durante sus Operaciones Petroleras de acuerdo y según lo
establecido en este Contrato y las leyes aplicables.

Ninguna restricción será impuesta sobre la importación de fondos del Contratista para
la ejecución de las Operaciones Petroleras o sobre la exportación de fondos o la
distribución de ganancias a cuentas fuera de la República Dominicana. El Contratista
tendrá acceso al mercado de divisas sin restricciones para mover fondos dentro y fuera
del país con fines corporativos generales.

Atribuciones del MEM

Sin perjuicio de los derechos del Contratista relacionados con la gestión diaria de las
Operaciones Petroleras, el MEM tendrá los siguientes derechos y autoridad:

i) Revisar los Programas de Trabajo y los Programas Mínimos de Trabajo, así
como evaluar su ejecución de acuerdo al artículo 3.6 de este Contrato.

li) Revisar los Planes de Desarrollo y Programas de Trabajo.

iii) Verificar la ejecución de las Operaciones Petroleras.

iv) Verificar el cumplimiento de todas las obligaciones relativas a las operaciones
que se establecen en este Contrato o que las Partes acuerden por cualquier otro

documento, y

v) Revisar los Acuerdos de Transporte entregados por el Contratista.
-38-

8.1.

8.2.

83.

84.

85.

8.6

Presentación de Información y Estudios

El Contratista mantendrá al MEM oportuna y permanentemente informado sobre las
Operaciones Petroleras, proporcionándole toda la información en la forma prevista
en este artículo 8, de acuerdo a las regulaciones que le resulten aplicables vigentes en
la Fecha de Suscripción y en los formatos razonables que el MEM establezca.
Asimismo, el Contratista proporcionará información respecto de otros recursos
naturales o restos arqueológicos que encuentre o descubra en la ejecución de las
Operaciones Petroleras durante la vigencia del Contrato.

La información técnica, estudios, datos procesados y no procesados, así como
resultados que proporcione el Contratista al MEM de acuerdo al presente artículo 8,
será de la calidad normal y acostumbrada que haya obtenido el Contratista. Si al
obtener dicha información técnica, estudios, datos procesados y no procesados, y
resultados se hubiesen utilizado métodos o sistemas que son de su propiedad
exclusiva, no estará obligado a revelar dichos métodos o sistemas cuando proporcione
la información.

El Contratista deberá proporcionar una copia de los estudios geológicos, geofísicos y
de reservorios relacionados con el Desarrollo de los Yacimientos, que prepare con la
información técnica obtenida del Área de Contrato. El Contratista proporcionará
también cualquier aclaración que le solicite razonablemente el MEM en relación con
dichos estudios.

El Contratista presentará al MEM la información que corresponda a las obligaciones
del Programa Mínimo de Trabajo antes de la fecha de vencimiento de cada uno de los
períodos de exploración contemplada dentro la Fase de Exploración estipulados en el
artículo 11.

Adicionalmente, dentro de los noventa (90) Días calendario siguientes al vencimiento
de cada período de la Fase de Exploración, el Contratista deberá presentar al MEM,
un “Informe Final de Evaluación Integral” que incluya, de ser e! caso, los estudios
y/o interpretación geológica, geofísica, geoquímica, petrofísica y de reservorios con
relación a las actividades exploratorias realizadas en el período vencido, incluyendo
las del Programa Mínimo de Trabajo correspondiente, salvo que la información en
este artículo 8.5 ya haya sido suministrada por el Contratista al MEM.

Durante la Fase de Producción, el Contratista presentará al MEM un "Informe
Mensual de Producción” y un "Informe Mensual de Ingresos y Egresos”. Ambos
informes se presentarán en los formatos que el MEM entregará al Contratista para tal
fin, a más tardar cuarenta y cinco (45) Días calendario después de cada Mes
Calendario durante la Fase de Producción. En la misma oportunidad el Contratista
presentará en formato digital la data de producción promedio mensual por Pozo, que
contenga producción de Petróleo, Gas Natural y agua, Días de producción durante el
Mes, la Producción de Hidrocarburos Netos y condición operativa de cada Pozo.
-39-

87

8.8

El Contratista presentará al MEM un "Informe Trimestral de Ingresos y Egresos” en
el formato que el MEM entregará al Contratista para tal fin, a más tardar cuarenta y
cinco (45) Días calendario después de cada Trimestre. El MEM podrá verificar y
examinar todos los cargos y créditos del Contratista relacionados con las Operaciones
Petroleras y podrá verificar y examinar los Costos Recuperables.

Si el Contratista no está suministrando la información según se requiere en este
artículo 8, el MEM tendrá el derecho de solicitar una medida cautelar y buscar una
reparación judicial.

SECCIÓN III Garantía

9.

9.1.

10.

Garantía Corporativa

Dentro de los noventa (90) Días calendario siguientes a la Fecha Efectiva de este
Contrato, cada Contratista deberá presentar al MEM una Garantía Corporativa de su
respectiva casa matriz, o de un Afiliado solvente, por el que las mismas otorgan su
respaldo financiero y/o técnico, según aplique, respecto al porcentaje de interés del
Contratista y de las obligaciones proporcionales asumidas por cada Contratista y para
asegurar el cumplimiento del Programa Mínimo de Trabajo durante la Fase de
Exploración, según modelo que se adjunta como “Anexo C: Garantía Corporativa de
Contrato de Producción Compartida”. El Contratista aprueba que, durante la Fase de
Exploración, esta Garantía Corporativa deberá garantizar el pago de la cantidad del
Programa Mínimo de Trabajo para la cual el Contratista esté en incumplimiento, que
no deberá superar los cinco millones de Dólares Americanos con 00/100
(US$5,000,000.00).

[Artículo dejado en blanco intencionalmente]

SECCIÓN IV Fase de Exploración

11.

11.1.

Duración de la Fase de Exploración

La Fase de Exploración podrá ser de hasta diez (10) Años a partir de la Fecha Efectiva
para los tres (3) periodos de exploración y hasta trece (13) años incluyendo la Fase
de Prorroga de Exploración de la siguiente manera:

(1) El período Inicial de la Fase de Exploración de cuatro (4) Años;
(11) Un segundo período de tres (3) Años;

(iii) Un tercer período de tres (3) Años;

(iv) Después de cada uno de los períodos anteriores, si aplica, una extensión de un
(1) Año, previa justificación y aprobación del MEM (cada una, una Fase de
Prórroga de Exploración);
(v)

Las Fases de Prórrogas de Exploración no serán automáticas, y se otorgarán
siempre y cuando el Contratista proporcione justificación razonable de que (a)
el tiempo adicional sea necesario, (b) el Contratista haya encontrado ciertas
limitaciones y / o complicaciones durante la fase, (c) razones de mercado
durante el período anterior que justifiquen una Fase de Prórroga de
Exploración, y / u (d) otras razones proporcionadas por el Contratista que
justifiquen una Fase de Prórroga de Exploración, a discreción razonable del
MEM. No se otorgará ninguna prórroga si no se ha cumplido el Programa
Mínimo de Trabajo.

11.2. El Programa Mínimo de Trabajo para cada uno de los tres (3) períodos será como a
continuación se detalla:

0)

Gi)

(ii)

(iv)

(v)

El período inicial de cuatro (4) Años requiere que el Contratista ejecute mil
(1,000) Unidades de Trabajo;

El segundo período de tres (3) Años requiere que el Contratista ejecute al
menos dos veces, el Programa Mínimo de Trabajo exigido por el MEM, a
saber, ochocientas (800) Unidades de Trabajo según lo establecido en los
Términos de Referencia del Proceso Competitivo “Primera Ronda Petrolera
República Dominicana”, por lo tanto, durante este período, el Contratista
deberá ejecutar mil seiscientas (1,600) Unidades de Trabajo; y

El tercer período de tres (3) Años requiere que el Contratista ejecute la
perforación de un Pozo exploratorio.

Al final de cada uno de los tres (3) períodos de la Fase de Exploración, el
Contratista notificará al MEM mediante notificación por escrito si el
Contratista elige (a) ingresar a la Fase de Prórroga de Exploración y extender
dicho período de la Fase de Exploración por un período de un (1) Año
adicional, (b) entrar en el próximo período de la Fase de Exploración o, si
aplica, en la siguiente fase del Contrato, o (c) se retirará del Contrato.

Si después de cualquiera de los tres (3) períodos de la Fase de Exploración,
(a) (1) el Contratista no elige ingresar a la Fase de Prórroga de Exploración y
extender así dicho período de la Fase de Exploración y (2) la ejecución del
Contratista de las Unidades de Trabajo del Programa Mínimo de Trabajo
requeridas para el período anterior aplicable de la Fase de Exploración no se
cumple al final de dicho período aplicable de la Fase de Exploración, o (b) el
Contratista no elige entrar a la siguiente fase del Contrato, según aplique, el
MEM tendrá derecho a rescindir este Contrato debido al no cumplimiento de
las obligaciones del Contratista y sin derecho al Contratista para disputar
dicha terminación o buscar daños.

-41-

(vi) El cumplimiento satisfactorio de las obligaciones de la Unidades de Trabajo
aplicables de conformidad con el Programa Mínimo de Trabajo al final de
cada período ordinario, incluida cualquier Fase de Prórroga de Exploración,
si corresponde, otorga el derecho al Contratista para continuar con el siguiente
período de la Fase de Exploración o a la siguiente fase del Contrato según
corresponda.

(vii) Siempre y cuando el Contratista haya completado el Programa Mínimo de
Trabajo durante cualquiera de los tres (3) períodos de la Fase de Exploración,
el Contratista podrá, mediante notificación por escrito al MEM que se realice
a más tardar sesenta (60) Días antes de la finalización de cualquier período de
la Fase de Exploración, expresar su deseo de extender el período aplicable de
la Fase de Exploración por hasta un (1) Año máximo. El MEM comunicará si
disputa cualquier hecho presentado por el Contratista para respaldar la
prórroga dentro de los treinta (30) Días Hábiles posteriores a la entrega de la
notificación de prórroga, siempre que (a) si el MEM no comunica su disputa
al Contratista dentro de dicho período, la solicitud de prórroga será
considerará aprobada y (b) el MEM no podrá disputar injustificadamente
ningún hecho presentado por el Contratista para respaldar la prórroga. En caso
de que el MEM impugne los hechos presentados por el Contratista para
respaldar la prórroga, el Contratista tiene el derecho de ejercer los
procedimientos establecidos en el Contrato en la Sección X: Procedimientos
de Solución de Controversias.

Las actividades contempladas anteriormente son el Programa Mínimo de Trabajo y
son de cumplimiento obligatorio para cada periodo de la Fase de Exploración. El
Contratista deberá comenzar las actividades de exploración con suficiente tiempo
para cumplir con las actividades requeridas por el Programa Mínimo de Trabajo.

Durante la Fase de Exploración y sus prórrogas, si aplica, el Contratista podrá
renunciar y retirarse del Contrato o continuar al siguiente período de la Fase de
Exploración o a la próxima fase del Contrato, previo cumplimiento de obligaciones
del Programa Mínimo de Trabajo relevantes del período anterior.

El Contratista deberá entregar el Plan de Exploración al MEM dentro de los ciento
ochenta (180) Días calendario posteriores a la Fecha Efectiva. El MEM deberá
comunicar al Contratista cualquier retroalimentación u observación que formule
respecto al Plan de Exploración lo antes posible a partir de su entrega y el Contratista
deberá intentar incorporar dicha retroalimentación u observaciones en la medida de
lo comercialmente razonable y según las Mejores Prácticas de la Industria. El MEM
tendrá un plazo de noventa (90) Días calendarios para comunicar su retroalimentación
final u observaciones a partir de la fecha de entrega del Plan de Exploración. De lo
contrario, si el MEM no comunica su decisión al Contratista en ese espacio de tiempo,
el Plan de Exploración se considerará como definitivo.
-42-

11.6

12.

12.1.

122.

123.

Toda cuota de trabajo que exceda el Programa Mínimo de Trabajo durante cualquiera
de los períodos de la Fase de Exploración será trasladada a cualquiera de sus períodos
siguientes y acreditada al Programa Mínimo de Trabajo o a cualquier compromiso de
trabajo adicional que acuerden las Partes de cualquier porción subsiguiente de la Fase
de Exploración. El trabajo trasladado que exceda el Programa Mínimo de Trabajo
según este artículo 11.6 no acelerará ni alterará el tiempo de ningún período de
ninguna manera, incluyendo a las prórrogas, de la Fase de Exploración.

Renuncia de Área en la Fase de Exploración

Al finalizar Etapa de Exploración y sus prórrogas, el Contratista deberá renunciar y
devolver el cien por ciento (100%) del Área de Contrato y sus porciones restantes,
excluyendo cualquier porción del Área de Contrato retenida en virtud de las
disposiciones de los artículos 12.7, 12.8 Ó 17.4. o incluida en un Plan de Evaluación
o Plan de Desarrollo.

El Contratista podrá en cualquier momento renunciar a la totalidad del Área de
Contrato al Estado y retirarse del Contrato sin lugar a sanción alguna durante la Fase
de Exploración, mediante notificación al MEM con una anticipación no menor a
treinta (30) Días Hábiles, en el entendido que dicha renuncia no afectará las
obligaciones del Contratista respecto (i) al cumplimiento satisfactorio del Programa

Mínimo de Trabajo y de cual:
Partes dentro del período aplical

y perjuicios según el artículo 12.

Area de Contrato según lo estal
Area.

uier otro compromiso adicional acordado entre las
le de la Fase de Exploración o del pago de los daños
3, y (ii) al Abandono y entrega de la porción(es) del
lecido en la Sección IX: Renuncia y Abandono del

En caso de que el Contratista haga una renuncia total del Área de Contrato durante la
Fase de Exploración en virtud del artículo 12.2 antes de dar cumplimiento a todas su

obligaciones al correspondiente

justificadas o razones técnicas, e

y perjuicios, la cantidad requeri

Programa Mínimo de Trabajo aplicable, sin causas
Contratista deberá pagar al MEM, a título de daños
a para ejecutar las Unidades de Trabajo del Programa

Mínimo de Trabajo que no han sido completadas al final del período correspondiente
de la Fase de Exploración, las cuales serán calculadas según lo dispuesto en el Anexo

D: Programa Mínimo de Tral

Corporativa del período corres

Contratista pague las cantidades

ajo, hasta completar la cantidad de la Garantía
ondiente de la Fase de Exploración. Cuando el
descritas en este artículo 12.3, el Contratista no será

deudor de más responsabilidades y obligaciones bajo este Contrato, excepto de las

responsabilidades de índole am!
los propósitos de este párrafo,

iental que estén pendientes de cumplimiento. Para
s “responsabilidades ambientales” serán aquellas

acciones pendientes u obligaciones que el contratista aún no haya cumplido previo a

la fecha de renuncia en virtud
estudio de impacto ambiental
Ambiente y Recursos Naturales

la Ley General de Medio Ami

reglamentos vigentes a partir de

le y (a) que estén específicamente enunciadas en el
y el permiso emitido por el Ministerio de Medio
revio a la Fecha Efectiva, o (b) que aplique, según
iente y Recursos Naturales, núm. 64-00, y sus
la Fecha de Suscripción.

-43-

124.

125.

12.6.

12.7.

12.8.

El Contratista podrá hacer renuncias parciales del Área de Contrato mediante
notificación al MEM, con una anticipación no menor a treinta (30) Días hábiles, sin
lugar a sanción alguna, pero sin que ello afecte o disminuya su obligación de
cumplimiento del Programa Mínimo de Trabajo del periodo en que se encuentre en
curso, en la Fase de Exploración.

Las Partes dejarán constancia mediante acta escrita del MEM de las áreas de las que
renuncie el Contratista. El Contratista podrá continuar haciendo uso de manera no
exclusiva de la superficie de las áreas que haya renunciado sin gozar de ningún tipo
de derecho adicional sobre las áreas renunciadas.

Cualquiera de las áreas renunciadas por el Contratista, incluyendo los Yacimientos
que se encuentren dentro de la misma, revertirá al Estado sin costo alguno para éste.

Si el Contratista realiza un Descubrimiento/s de Hidrocarburos durante la Fase de
Exploración, si dicho Descubrimiento/s sólo por razones de transporte no es
comercial, el Contratista tendrá derecho a un periodo de retención de hasta cinco (5)
Años por el Yacimiento/s descubierto/s con el propósito de hacer factible el transporte
de la producción cuando por lo menos concurran los siguientes requisitos:

l. Los volúmenes de Hidrocarburos descubiertos son insuficientes para justificar
económicamente la construcción de las Instalaciones de Transporte.

ii. Los volúmenes de Hidrocarburos estimados a partir del conjunto de
descubrimientos en áreas contiguas más las del Contratista son insuficientes
ara justificar económicamente la construcción de las Instalaciones de
Transporte recomendadas por el Contratista.

iii. Los volúmenes de Hidrocarburos estimados de los Descubrimientos no pueden
ser transportados desde el Área de Contrato a un lugar para su comercialización,
or ningún medio de transporte comercialmente razonable.

Una vez que el Contratista ha entregado su solicitud por un periodo de retención como
previsto en el artículo 12.7 el MEM se comunicará por escrito con el Contratista si
tiene alguna objeción respecto a los datos presentados que apoyan la retención en un
plazo de noventa (90) Días calendario de la notificación del Contratista, y bajo el
entendido de que (i) si el MEM no notifica al Contratista de su decisión dentro de los
noventa (90) Días calendario, el período de retención propuesto por el Contratista se
entenderá aprobado y (ii) el MEM no podrá irrazonablemente objetar los datos
presentados por el Contratista que sustentan el período de retención. En el evento que
el MEM rechace los datos presentados por el Contratista que sustentan el período de
retención, el Contratista tiene el derecho de ejercer los procedimientos conforme a la
Sección X Procedimientos de Solución de Controversias.
12.9.

Lo previsto en este artículo 12 no se entenderá como una disminución de las
obligaciones del Contratista de cumplir con los compromisos del Programa Mínimo
de Trabajo para la Fase de Exploración o con sus obligaciones respecto a las
actividades de Abandono y demás actividades previstas en este Contrato.

SECCIÓN V Procedimiento Ante un Descubrimiento

13.

13.1.

14.

14.1.

15.

15.1.

15.2.

Notificación de Descubrimiento

El Contratista tendrá la obligación de dar aviso al MEM sobre cualquier
Descubrimiento que se confirme. Dentro de los treinta (30) Días calendario siguientes
a la confirmación de un Descubrimiento, el Contratista deberá notificar al MEM y
remitir:

i) Información preliminar relacionada con el Descubrimiento, y

ii) Sus criterios preliminares sobre la viabilidad de realizar a actividades de
evaluación de dicho Descubrimiento, de conformidad con la normativa
aplicable vigente a partir de la Fecha de Suscripción.

Evaluación de un Descubrimiento

En caso de un Descubrimiento dentro de la Fase de Exploración, el Contratista
presentará al MEM el programa de actividades de Evaluación de Descubrimiento (el
“Programa de Evaluación”), en un plazo de ciento ochenta (180) Días calendario
contados a partir de la notificación de Descubrimiento según el artículo 13.1.

Programa de Evaluación de un Descubrimiento

El Programa de Evaluación presentado conforme a lo previsto en el artículo 14 deberá
establecer el contenido del Programa de Trabajo de Evaluación con una duración de
hasta treinta y seis (36) Meses contados a partir de la aprobación de dicho programa
(el “Período de Evaluación”), prorrogables hasta por otros veinticuatro (24) Meses
adicionales, salvo en el caso del Período de Evaluación de los Descubrimientos de
Gas Natural No Asociado, cuya duración estará sujeta a lo previsto en el artículo 17.
El Programa de Evaluación del Descubrimiento deberá cubrir la extensión completa
de la estructura y el Área de Contrato en la que se realizó el Descubrimiento (el “Área
de Evaluación”), y deberá contener cuando menos lo previsto en el “Anexo E:
Alcance Mínimo de las Actividades de Evaluación”, con un alcance suficiente para
determinar si el Descubrimiento puede ser considerado un Descubrimiento
Comercial.

El Contratista podrá mediante notificación por escrito realizada al menos sesenta (60)
Días calendario previos a la terminación del Período de Evaluación, extender el
Período de Evaluación a fin de concluir actividades en proceso contempladas en el
Programa de Evaluación que por razones no imputables al Contratista sean
-45-

153.

15.4.

15.5.

16.

16.1.

imprácticas de concluir dentro del período a que se refiere este artículo 15. Dicha
extensión adicional más allá de cualquier período de tiempo permitido en el artículo
15.1, no será por más de doce (12) meses.

El MEM aprobará o rechazará la propuesta del Programa de Evaluación en un plazo
que no excederá los sesenta (60) Días calendario a partir de la recepción del Programa
de Evaluación. Si el MEM no notifica al Contratista de su decisión dentro de los
sesenta (60) Días calendario, el Programa de Evaluación Propuesto se entenderá y
considerará aprobado, y el MEM no podrá negar su aprobación de forma injustificada.

En caso que el MEM niegue la aprobación del Programa de Evaluación propuesto, el
MEM deberá proveer justificación de su negación, y las diferencias entre la propuesta
de Programa de Evaluación y las justificaciones del MEM se resolverán conforme a
la Sección X Procedimientos de Solución de Controversias establecido en el Contrato.
El Programa de Evaluación consensuado conforme a la Sección X Procedimientos de
Solución de Controversias se entenderá como aprobado por el MEM y vinculante al
Contratista.

El Área de Evaluación no está sujeta a la devolución de áreas establecida en artículo
12 y en caso que el plazo del Programa de Evaluación de un Descubrimiento se
extienda más allá de la Fase de Exploración, la Fase de Exploración será ampliada
automáticamente, pero solamente para permitir al Contratista cumplir con el
Programa de Trabajo de Evaluación contemplado dentro del Programa de Evaluación
de un Descubrimiento.

Informe de Evaluación de un Descubrimiento

A más tardar noventa (90) Días calendario contados a partir de la terminación del
Periodo de Evaluación para cualquier Descubrimiento, el Contratista deberá entregar
al MEM un informe de todas las actividades de evaluación llevadas a cabo durante el
Periodo de Evaluación aplicable (“Informe de Evaluación Final”) que contenga como
mínimo la siguiente información:

i)  Unreporte que describa todas las actividades de Reconocimiento y Exploración
Superficial, Exploración y Evaluación llevadas a cabo por el Contratista en el
Área de Contrato durante la Fase de Exploración, incluyendo los Períodos de
Evaluación y los volúmenes, por tipo de Hidrocarburo, extraídos durante las
pruebas de producción.

ii) Los datos técnicos, mapas y reportes relativos al Área de Contrato, incluyendo,
sin limitación: topográficos, geológicos, geofísicos y de información del
análisis del subsuelo; la densidad de potenciales zonas productivas; las
profundidades de los distintos contactos de gases y/o fluidos; las propiedades
petrofísicas de las rocas del Yacimiento; un análisis de los datos de presión-
volumen-temperatura de los fluidos y gases del Yacimiento; las características

-46-

16.2.

16.3

17.

17.1.

y el análisis pertinente del Petróleo descubierto, y la profundidad, presión y
otras características del Yacimiento y los fluidos encontrados en éste.

iii) Una estimación de los Hidrocarburos encontrados en el lugar y de la
recuperación final del Yacimiento (ultimate recovery).

iv) El pronóstico de la tasa máxima de eficiencia de producción de cada Pozo
individual y de cualquier Yacimiento descubierto.

v)  Unestudio de la viabilidad del Desarrollo del Área de Evaluación, el cual deberá
contener un análisis económico basado en pronósticos razonables, Año por Año,
de los perfiles de la producción estimada, las inversiones requeridas estimadas,
los ingresos estimados y los costos de operación estimados.

vi) Cualquier opinión elaborada por expertos encargados de llevar a cabo estudios
operacionales, técnicos y económicos relacionados con el Descubrimiento.

vii) Cualquier otro hecho considerado relevante por el Contratista las conclusiones
derivadas de éste.

viii) Sus conclusiones generales y el desarrollo del razonamiento en el que se basan,
y

ix) Una Declaración de Descubrimiento Comercial o no Comercial.

Durante el Periodo de Evaluación, incluyendo sus prorrogas o período de retención,
el Contratista deberá presentar al MEM el Plan de Desarrollo correspondiente, que
deberá contemplar la totalidad del Área de Contrato e incluir por lo menos la
información requerida en el Anexo G: Contenido Mínimo del Plan de Desarrollo
como previsto en artículo 6.3 inciso (iv).

El MEM deberá comunicarle al Contratista cualquier retroalimentación u
observaciones que tuviese sobre el Plan de Desarrollo lo antes posible, pero en todo
caso, a no más tardar de sesenta (60) Días calendario, luego de la entrega del Plan de
Desarrollo y el Contratista deberá tratar de incorporar dicha retroalimentación u
observaciones en la medida de lo comercialmente razonable y conforme a las Mejores
Prácticas de la Industria.

Descubrimiento de Gas Natural No Asociado o Gas Natural No Asociado y
Condensados

Si el Contratista realiza un Descubrimiento de Gas Natural No Asociado o Gas
Natural No Asociado y Condensados durante la Fase de Exploración, el Contratista
tendrá derecho a un periodo de retención de hasta cinco (5) Años por el Yacimiento/s
descubierto/s, con el propósito de desarrollar el mercado.
-47-

17.2.

173.

174.

17.5.

18.

18.1.

Si el Contratista descubre Petróleo y también descubre Gas Natural o Gas Natural No
Asociado y Condensados durante la Fase de Exploración, el Contratista tendrá
derecho a un período de retención por Petróleo y a otro período de retención diferente
por Gas Natural No Asociado o Gas Natural No Asociado y Condensados para los
fines mencionados en los supuestos contemplados en el artículo 12.8 y en el artículo
17.1, respectivamente.

Los periodos de retención a los que se refieren los supuestos anteriores podrán
extender el plazo del Contrato por un tiempo igual a los periodos de retención
establecidos en el artículo 17.2. Para este efecto, el Contratista deberá notificar por
escrito al MEM el período de retención. El Contratista deberá proveer junto con su
notificación, la documentación de sustento y un Cronograma de actividades a ser
realizadas por el Contratista.

Una vez que el Contratista ha entregado la notificación del periodo de retención según
lo previsto en el artículo 17.3, el MEM deberá hacerle saber al Contratista si el MEM
objeta la documentación de sustento y el Cronograma de actividades presentado por
el Contratista para sustentar el período de retención en un plazo no mayor a noventa
(90) Días calendario desde la fecha de entrega de dicha solicitud, en el entendido de
que (i) si el MEM no notifica al Contratista de su objeción de la documentación de
sustento y el Cronograma de actividades dentro de dicho plazo de noventa (90) Días
calendario, se entenderá aprobado con un periodo de retención de cinco (5) Años para
Gas Natural o Gas Natural No Asociado y período de retención de tres (3) años para
Petróleo, y (ii) el MEM no podrá objetar la documentación de sustento y el
Cronograma de actividades de forma injustificada. En el evento que el MEM rechace
dicha documentación de sustento o Cronograma de actividades, las diferencias se
resolverán conforme a la Sección X sobre Procedimientos de Solución de
Controversias establecido en el Contrato.

Los períodos de retención contemplados en los artículos 12.8 y 17.1 extienden el
término de la Fase de Exploración y del Período de Evaluación por la duración de los
períodos de retención. Si se realiza una Declaración de Descubrimiento Comercial
durante dicho período, el Contratista podrá proceder según lo dispuesto por el artículo
16.2.

Unificación

El Contratista deberá notificar al MEM en un plazo que no excederá los noventa (90)
Días Hábiles posteriores a haber reunido los elementos suficientes que le permitan al
Contratista inferir la existencia de un Yacimiento compartido. Dicha notificación

deberá contener por lo menos:

i) Un análisis técnico sustentado que determine la posible existencia del
Yacimiento compartido.

li) Las características generales de dicho Yacimiento compartido.
-48-

18.2.

18.3.

18.4.

iii) Los estudios geológicos, geofísicos y demás utilizados para determinar la
posible existencia de dicho Yacimiento compartido, incluyendo, en su caso, la
información obtenida de la perforación de Pozos mediante los cuales se
determinó que el Yacimiento de que se trata excede los límites del Área de
Contrato.

iv) Una propuesta de Programa de Trabajo para las Operaciones Petroleras previas
al acuerdo de unificación entre el Contratista y el(los) terceros(s)
involucrado(s), y

v) La información adicional que el Contratista considere necesaria.
Una vez el MEM ha recibido el aviso se llevará a cabo lo siguiente:

(i) El MEM emitirá en un plazo no mayor a cuarenta y cinco (45) Días Hábiles
contados a partir de la recepción de la notificación de unificación, el dictamen
técnico sobre la posible existencia del Yacimiento compartido e instrucciones
al Contratista para la unificación del Yacimiento compartido, y solicitará al
Contratista y el(los) tercero(s) involucrado(s), negociar un acuerdo de
unificación dentro del plazo de veinticuatro (24) meses contados a partir de la
recepción de las instrucciones de unificación emitidas por el MEM.

(ii) En caso de que el Contratista no remita al MEM la información referida en el
artículo 18.2 (i), el MEM determinará los términos y condiciones bajo los cuales
se llevará a cabo la unificación. Lo anterior, durante el siguiente Año, contado
a partir de que concluya el plazo referido de veinticuatro (24) meses
establecidos en el inciso (I) anterior.

Con base en el acuerdo de unificación y en la propuesta de participación en las
Operaciones Petroleras previas al acuerdo de unificación, el MEM podrá aprobar al
Operador designado para la realización de actividades de Exploración y producción
en el área del Yacimiento compartido, de forma tal que las Unidades de Trabajo
correspondientes al Yacimiento unificado puedan distribuirse entre las Partes
conforme a la participación establecida en el acuerdo de unificación. Asímismo, las
actividades desarrolladas para la determinación de la existencia de un Yacimiento
compartido serán consideradas para acreditar el cumplimiento del Programa Mínimo
de Trabajo de cada Fase Exploratoria o los compromisos de trabajo exploratorio
adicionales adquiridos.

De conformidad con lo previsto en los artículos 18.1, 18.2 y 18.3 y en el supuesto que
el Yacimiento se localice parcialmente en un área en la que no se encuentre vigente
una asignación o un contrato para la Exploración y producción, el Contratista deberá
notificar al MEM los estudios geológicos, geofísicos y demás utilizados para
determinar la existencia de dicho Yacimiento compartido, incluyendo, en su caso, la
información obtenida de la perforación de Pozos mediante los cuales se determinó
-49-

18.5.

19.

19.1.

que el Yacimiento de que se trate excede los límites del Área de Contrato. El
Contratista podrá continuar con los trabajos y Operaciones Petroleras dentro del Área
de Contrato, mismos que deberán estar considerados en los Planes de Exploración y
los Planes de Desarrollo. Por su parte, el MEM determinará el instrumento jurídico
que servirá de base para llevar a cabo las Operaciones Petroleras en el área en la que
no se encuentre vigente una asignación o contrato para la Exploración y producción.

Sin perjuicio de lo anterior, el Contratista podrá someter a consideración del MEM
las áreas en las que se extiendan los Yacimientos compartidos. Dicha propuesta no
será vinculante, ni otorgará derechos preferenciales en relación con la adjudicación
de los contratos para la Exploración y producción que resulten.

Unificación Internacional

Cuando un Yacimiento de Hidrocarburos se extienda más allá de las fronteras
nacionales a áreas bajo jurisdicción de los países vecinos, se requerirá la suscripción
de un acuerdo conforme a las disposiciones legales vigentes correspondientes a los
acuerdos internacionales, que deberá ser aprobado por la autoridad competente del
Estado. Si no se llega a tal acuerdo internacional, el Contratista podrá proceder con
el Desarrollo dentro de los límites del Estado dominicano.

SECCIÓN VI Fase de Producción

20.

20.1.

20.2.

20.3.

20.4.

20.5.

Duración de la Fase de Producción

La Fase de Producción podrá tener una duración de hasta veinticinco (25) Años, que
iniciará con la Declaración de un Descubrimiento Comercial. La Fase de Producción
será prorrogable a solicitud del Contratista hasta el límite económico de la vida del
Campo, siempre y cuando la Fase de Producción completa no supere y/o tenga un
límite de treinta y cinco (35) años en total.

La prórroga podrá solicitarse en cualquier momento luego de que transcurra el 75%
de la Fase de Producción.

La prórroga deberá ser otorgada bajo los mismos términos dispuestos por este
Contrato, salvo que las Partes acuerden lo contrario.

Cuando se autorice la producción antes del vencimiento de la Fase de Exploración, la
Fase de Producción se aumentará automáticamente por el tiempo no utilizado durante
la Fase de Exploración.

Cualquier cantidad de tiempo utilizada o dedicada por el Contratista a partir de y
después de la Declaración de Descubrimiento Comercial para continuar y/o finalizar
los trabajos referidos en el Plan de Desarrollo, deberá ser agregada automáticamente
a la duración de la Fase de Producción, siempre y cuando esta cantidad de tiempo no
exceda sesenta (60) meses y que esa Fase de Desarrollo y/o los trabajos relacionados
-50-

21.

21.1.

21.2.

a ella, para los fines de este artículo 20.5, se consideran finalizados tan pronto como
cualquier pozo no explotario construido en virtud de que en dicho Plan de Desarrollo
se produzca cualquier Hidrocarburo.

Renuncia y Devolución del Área

El Contratista deberá renunciar y devolver el Área de Contrato conforme a lo
establecido a continuación:

(1) Al finalizar la Fase de Exploración (incluyendo las prórrogas de que se trate)
el Contratista deberá renunciar y devolver el cien por ciento (100%) del Áre
de Contrato, salvo aquellas partes del Área del Contrato retenidas en virtud de
lo dispuesto en los artículos 12.8 ó 17.2 o incluidas en un Plan de Evaluación
pendiente o en un Plan de Desarrollo final o pendiente.

ES

(11) Al finalizar el o los Períodos de Evaluación correspondientes (incluyendo las
prórrogas de que se trate), el Contratista deberá renunciar y devolver el cien
por ciento (100%) de las Áreas de Evaluación de que se trate si: (a) conforme
a los plazos previstos en el presente Contrato, el Contratista no declara un
Descubrimiento Comercial respecto al Descubrimiento correspondiente; (b)
habiendo declarado el Descubrimiento Comercial no presentara un Plan de
Desarrollo a MEM, o (c) dicho Plan de Desarrollo no cumpliese los requisitos
establecidos en este Contrato, excluyendo, en cada caso, cualquier parte del
Área del Contrato retenida en virtud de lo dispuesto por los artículo 12.8 6
17.1; o incluido en cualquier Plan de Desarrollo pendiente o final.

(iii) Sujeto a las disposiciones del artículo 61, el MEM tendrá el derecho de
rescindir este Contrato, en su totalidad o parcialmente, respecto a las
porciones afectadas del Área del Contrato, según aplique, en cada caso
específico según indica el artículo 61.

Lo previsto en este artículo 21 no se entenderá como una disminución de las
obligaciones del Contratista de cumplir con los compromisos de trabajo respecto al
Programa Mínimo de Trabajo para la Fase de Exploración correspondiente, a las
actividades de Abandono y demás obligaciones previstas en este Contrato.

SECCIÓN VII Disposiciones Tributarias

22.

22.1.

Régimen Fiscal

El régimen fiscal aplicable a las actividades autorizadas por este Contrato estará
compuesto por lo contemplado en los artículos 22,23,24,25,26,27 y 28, del presente
Contrato:

(i) Ring fencing: El reporte de los beneficios, ingresos, renta, flujos de efectivo,
costos y gastos de cualquier naturaleza deberá realizarse sobre la base de
-51-

22.2.

223.

22.4.

22.5.

22.6.

Contrato en toda el Área del Contrato. En este sentido, para fines de reportes
fiscales y cálculo de responsabilidades fiscales, el Contratista no usará ninguno
de los beneficios, ingresos o renta que se generen del Contrato para pagar o
cubrir gastos atribuibles a actividades fuera del alcance de este Contrato. El
Contratista es libre de usar todos y cada uno de los ingresos, renta y flujo de
efectivo de cualquier naturaleza, generados por este Contrato, en cualquier
materia de su elección, después de que el Contratista haya pagado a tiempo su
proporción del Ingreso Compartido del Estado, Impuesto sobre la Renta,
Impuesto de la Participación Mínima del Estado y el ITBIS, según lo dispuesto
en este Contrato, bajo el entendido que dicho uso por parte del Contratista de
cualquiera de los beneficios, ingresos o renta de este Contrato para pagar o
cubrir gastos atribuibles a actividades fuera del alcance del Contrato no podrán
ser tomados en cuenta para ningún tipo de cálculo fiscal a hacerse en virtud de
este Contrato ni podrán ser incluidos en el reporte fiscal atribuible a este
Contrato.

(ii) En virtud de lo mencionado en el inciso anterior, todos los costos de exploración
y desarrollo, como también los intereses que le sean atribuibles, deberán ser
sumados a las cuentas de capital habilitadas para este Contrato.

Los órganos de recaudación serán los que componen la Administración Tributaria,
que son la Dirección General de Impuestos Internos (DGI) y la Dirección General
de Aduanas (DGA) de la República Dominicana.

Las obligaciones fiscales específicas aplicables a la actividad extractiva autorizada
por este Contrato son las establecidas de manera específica en el mismo, estando
además sujetas dichas actividades, de manera general y supletoria, a las disposiciones
del Código Tributario y demás leyes complementarias.

El incumplimiento de las obligaciones establecidas en este Contrato estará sujeta a
las penalidades, sanciones e intereses establecidas en el Código Tributario
dominicano y sus leyes complementarias.

Todas las contraprestaciones o impuestos pagaderos al Estado se consolidan y
contabilizan de manera separada para cada contrato otorgado, observando que, en
virtud de lo mencionado anteriormente, todos los costos relativos a Exploración y
Desarrollo, como también los intereses que le sean atribuibles, deberán ser sumados
a las cuentas de capital habilitadas individualmente para cada Contrato.

Las personas tísicas o jurídicas que sean beneficiarías o les aplique un régimen fiscal
especial en virtud de una ley de incentivo fiscal, no podrán aplicar dichos esquemas
fiscales a las actividades autorizadas por este Contrato. En tales casos, los
beneficiarios de cada contrato de Exploración y Desarrollo de Petróleo y Gas deberán
de tener su propio número de Registro Nacional de Contribuyentes ante la DGI y
llevar una contabilidad separada y especializada para cada contrato. El Contratista
-52-

23.

23.1

23.2

23.3

24,

24.1.

deberá obtener su número de Registro Nacional de Contribuyentes ante la DGI
conforme a la normativa vigente en la República Dominicana para estas actividades
en la Fecha de Suscripción.

Cláusula de Estabilización Legal y Tributaria

El Estado, a través del MEM, garantiza al Contratista el beneficio de la estabilidad
tributaria mientras el Contrato esté en pleno vigor y efecto, por lo que el Contratista
y este Contrato quedarán sujetos únicamente al régimen tributario vigente a la Fecha
de Suscripción del Contrato.

i) Hacen parte del régimen tributario vigente, la participación en los Ingresos
Compartidos del Estado, el Impuesto sobre la Renta, el Impuesto de
Participación Mínima del Estado, ITBIS y cualquier otra tasa o impuesto
vigente a la Fecha de Suscripción.

li) Cualquier obligación tributaria adicional, o reducción de la carga tributaria que
sea introducida posterior a Fecha de Suscripción, no será aplicable o
considerada dentro de los términos de este Contrato.

Si posterior a la Fecha de Suscripción del Contrato, surge algún cambio o
reinterpretación del Régimen Legal que afecte la posición financiera, o que resulte en
un impacto negativo a los derechos, exenciones o beneficios económicos del
Contratista bajo este Contrato, en virtud del Régimen Legal vigente a la Fecha de
Suscripción, el Estado y el MEM acuerdan proteger y asegurar que el Contratista
devengue los mismos derechos, exenciones y beneficios económicos que hubiese
devenido si dichos cambios o reinterpretaciones no hubiesen ocurrido. El Estado, a
través de MEM, indemnizará al Contratista por cualquier disminución que sufran sus
derechos, exenciones y beneficios económicos bajo este Contrato y por cualquier
costo adicional, pérdida o daño que el Contratista pueda incurrir bajo este Contrato
como consecuencia de dichos cambios o reinterpretación en el Régimen Legal del
Régimen Legal en efecto a la Fecha de Suscripción. Cualquier compensación
pagadera por el Estado o el MEM en virtud de este artículo 23.2 deberá ser pagada en
Dólares Americanos u otra divisa internacional aceptable para el Contratista.

Para los fines de este Contrato, “Régimen Legal” comprende a todas las leyes,
estatutos, regulaciones, directivas, Órdenes, decretos, acciones administrativas,
sentencias, decisiones, políticas, reglamentos, tratados, y convenciones, en cada caso,
existentes y con fuerza de ley en la República Dominicana.

Ingreso Compartido del Estado

El Contratista pagará trimestralmente al Estado los Ingresos de su participación de
acuerdo a la siguiente formula:

TE»= Qu X Rtm X PBPm X Dm
-53-

Donde:

IEm = Ingreso Compartido del Estado en el Trimestre m en
Americanos.

miles de Dólares

Qm = Producción diaria promedio en el Trimestre m fiscalizada en miles de barriles

de petróleo por día.

Rtm = Tasa de Ingreso Compartido del Estado en el Trimestre m.
PBPm = Precio promedio trimestral de comercialización en
(denominado en Dólares Americanos por barril).

D», = días en el Trimestre m.

24.2. Por su parte, la tasa de Ingreso Compartido del Estado para Cru:
será calculada de manera trimestralmente de la siguiente forma:
l. Se calcula el valor de la tasa variable: Rmin

a. Cuando el precio (Pb) es inferior o igual a 50 $/bbl, se ap!
formula:

Rmin (%) 3.00

Punto de Venta

o y Condensados

icará la siguiente

b. Cuando el precio (Pb) se encuentre entre 50$/bbl y 130 $/
siguiente formula:

Rmin (%)=(0.15 x Pb - 4. 5)

bl, se aplicará la

c. Cuando el precio (Pb) sea superior o igual a 130 $/bbl, se aplicará la siguiente

formula:

Rmin (%) 15.00

Donde:
Rminm= Tasa variable 1 en el Trimestre m.

Pb = Precio Promedio trimestral de Referencia para petróleo en el Trimestre m

(denominado en Dólares Americanos por barril).

ii. Se calcula el valor de la tasa variable: Rmax:

a. Cuando Pb es inferior o igual a 40 $/bbl, se aplicará la siguiente formula:

Rmax 3.00
(%)=
-54-

b. Cuando el precio (Pb) se encuentre entre 40$/bb1 y 130 $/bbl, se aplicará la
siguiente formula:

Rmax (%)=(0.2445 x Pb -6.7777)

c. Cuando el precio sea superior o igual a 130 $/bbl, se aplicará la siguiente
formula:

Rmax (% ) = 25.00
Donde:
Rmaxm = Tasa variable 2 en el Trimestre m.
iii. Se calcula el valor de la tasa final: Rt.
a. — Cuando Qn €s inferior o igual a 25 kbpd.
Rtm =Rmínm

b. Cuando Qm sea mayor que 25 kbpd y menor que 300 kbpd.

Rin = (RMAx,, — Rmn (Qs + Rmin
mi — m m 275 ) an
c. Cuando Qm es superior o igual a 300 kbpd.
Rtm = Rmaxm
Donde:
Qm= Producción diaria promedio en el Trimestre m realmente vendida en el Punto de
Venta (kbpd).

Rtm= Tasa de Ingreso Compartido del Estado en el Trimestre m.

24.3. La tasa de Ingreso Compartido del Estado para Gas será calculada de manera
trimestralmente de la siguiente forma:

i. Se calcula el valor de la tasa variable: Rmin.

a. Cuando PK es inferior o igual a 8 $/mmbtu, se aplicará la siguiente
formula:

Rmin (%)=2.00
-55-

b. Cuando el precio (Pg) se encuentre entre 8$/mmbtu y 12 $/mmbtu, se
aplicará la siguiente formula:

Rmin (% ) =(0.5 x Pg-2)

c. Cuando el precio (Pz) sea superior o igual a 12 $/mmbtu, se aplicará la
siguiente formula:

Rmin (%)=4.00
Donde: =
Rminm = Tasa variable 1 en el Trimestre m.

Pg = Precio Promedio Trimestral de referencia para gas en el Trimestre m en $/mmbtu
(denominado en Dólares Americanos por millón de unidades térmicas británicas).

ii. Se calcula el valor de la tasa variable: Rmax.

a. Cuando el precio (Pg) es inferior o igual a 4 $/mmbtu, se aplicará la
siguiente formula:

Rmaxm (%)=2.00

b. Cuando el precio (Pg) se encuentre entre 5$/mmbtu y 12 $/mmbtu, se
aplicará la siguiente formula:

Rmaxm(%) = (0.625 X Pg-0.5)

c. Cuando el precio (Pg) sea superior o igual a 12 $/mmbtu, se aplicará la
siguiente formula:

Rmax (% ) 7.00

Donde:
Rmaxm = Tasa variable 2 en el Trimestre m

P, = Precio Promedio Trimestral de referencia para gas en el Trimestre m en $/mmbtu
(denominado en Dólares Americanos por millón de unidades térmicas británicas).

iii Se calcula el valor de la tasa final: Rt.
a. Cuando Qm es inferior o igual a 80 mmpcd.

Rtm Rminm
-56-

Donde:

b. Cuando Qm sea mayor que 80 mmpcd y menor que 500 mmpcd.

Qi — 80

RE = (RMAX yy — RMN yy) [A

) + RN y

c. — Cuando Qn es superior o igual a 500 mmpcd.

Rtm =Rmaxm

Qm = Producción diaria promedio en el Trimestre m realmente vendida en el Punto de Venta

(mmpcd).
Rtm = Tasa de Ingreso Compartido del Estado en el Trimestre m.

24.4.

24.5.

24.6.

24.7.

24.8

Para el Precio Promedio trimestral 1 de Referencia para petróleo, ha de emplearse la
cotización promedio del Trimestre anterior de la referencia "Europe Brent Spot Price
FOB" en Dólares Americanos, tomada de la Base de Datos "US Energy Information
Administration, EIA".

Para el Precio Promedio trimestral de Referencia para gas natural, ha de emplearse la
cotización promedio del Trimestre anterior de la referencia del precio paridad de
importación publicado por Ministerio de Industria, Comercio y Mipymes de
República Dominicana.

>

El Contratista deberá realizar los pagos correspondientes al Ingreso Compartido
dentro de los cuarenta y cinco (45) Días calendario siguientes al final de cada
Trimestre. Los montos a pagar en virtud del presente artículo 24.6 serán pagaderos
en Dólares Americanos a la Dirección General de Impuestos Internos (DGID.

Todo lo anterior, sin perjuicio de la facultad de la DGII de verificar que las
conciliaciones, declaraciones juradas, pagos y créditos que realice la Empresa
Participante sean conforme a los procedimientos y condiciones previstos en el Código
Tributario dominicano y en este Contrato; y de requerir que se realicen los ajustes y/o
pagos que resulten de dicha verificación que fuesen aplicables.

El MEM y la DGII tendrán el derecho, a expensas exclusivas del MEM, de auditar
todas y cada una de las diferencias entre los volúmenes y las cantidades medidas en
la Boca del Pozo y esas cantidades y volúmenes, incluidas la calidad del producto,
reportadas como vendidas por el Contratista. El Contratista siempre tendrá en cuenta
y justificará cualquier diferencia al respecto, y tales diferencias podrán ser auditadas
por el MEM y la DGII, a expensas exclusivas del MEM, y las diferencias, si alguna,
deberán estar dentro de lo considerado normal o de costumbre para operaciones
similares dentro de la industria petrolera.
-57-

25.

25.1.

25.2.

253.

25.4.

25.5.

25.6.

25.7.

Impuesto sobre la Renta

El Impuesto sobre la Renta aplicable a las actividades de exploración y explotación
de hidrocarburos autorizadas en favor del Contratista y cada Empresa Participante se
regirá de conformidad con lo establecido en el Código Tributario dominicano, sus
reglamentos y leyes complementarias, salvo las condiciones específicas dispuestas
por el presente artículo 25. Con fines de reportes fiscales, cada Empresa Participante
deberá reportar y presentar sus impuestos bajo su respectivo número de registro de
impuestos asignado de conformidad con este Contrato por la autoridad fiscal y deberá
reportar su renta y costos tomando como base su cuota de interés de participación de
este Contrato.

La tasa del Impuesto sobre la Renta aplicable al Contrato, será la tasa vigente en la
legislación correspondiente al momento de la Fecha de Suscripción.

Los Costos Deducibles o Recuperables para el Impuesto sobre la Renta incluyen los
Costos e Inversiones incurridos en la Fase de Exploración, Período de Evaluación, la
Fase de Desarrollo y la Fase de Producción en el Área de Contrato. Estos costos son
los mismos que los Costos Recuperables y están sujetos a las mismas limitaciones de
los Costos Recuperables.

Los “Costos Deducibles o Recuperables” tendrán como significado e incluyen todos
los gastos o costos en que se incurra dentro del marco de este Contrato y/o para llevar
a cabo las Operaciones Petroleras a partir de la Fecha Efectiva y hasta la fecha de
terminación de este Contrato, sujetos a las limitaciones dispuestas por este artículo
25 y el artículo 27 del Anexo J: Procedimiento Contable, Registro de Costos, Gastos
e Inversión.

En todos los casos, la cuota máxima del ingreso bruto disponible para el
reconocimiento de los Costos Deducibles o Recuperables, (“Limite Porcentual de
Costos Deducibles / LCD”), será del noventa y cinco por ciento (95%).

El reconocimiento de los Costos Deducibles y/o Recuperables como reducción al
ingreso imponible comenzará el año de inicio de la Producción Comercial o a elección
del Contratista antes de ese año.

La balanza trimestral de Costos e Inversiones no reconocidos como Costos
Deducibles y/o Recuperables a ser reducidos del ingreso imponible debido al
agotamiento del Límite Porcentual de Costos Deducibles / LCD deberá ser transferido
al próximo Trimestre y así sucesivamente, sin limitaciones. El balance anual de los
Costos e Inversiones no reconocidos como Costos Deducibles a ser reducidos del
ingreso imponible debido al agotamiento del Límite Porcentual de Costos Deducibles
/ LCD en los períodos previos al inicio de la Producción Comercial también deberán
ser transferidos al próximo año, y así sucesivamente, sin limitaciones.

-58-

25.8.

25.9.

25.10.

25.11.

25.12.

25.13.

25.14.

25.15.

25.16.

A los efectos de determinar los Costos e Inversiones a ser reconocidos como Costos
Deducibles y/o Recuperables por el Contratista, se llevará un registro en Dólares
Americanos, convirtiendo todos los gastos realizados en otras monedas, según sea
necesario, en la fecha en que se producen los desembolsos.

Los procedimientos contables y de registro contable deberá cumplir con las normas
legales vigentes, con los principios y prácticas contables establecidos y aceptados en
los Estados Unidos de América, según lo practicado por el Contratista a la Fecha de
Suscripción, que correspondan a las Mejores Prácticas en la Industria.

Las limitaciones a los Costos Recuperables quedan establecidas en artículo 27 del
Anexo J: Procedimiento Contable, Registro de Costos, Gastos e Inversión.

La Empresa Participante deberá realizar los pagos estimados del Impuesto sobre la
Renta a la Dirección General Impuestos Internos (DGID) a más tardar sesenta (60)
días calendario después del final de cada Trimestre Fiscal. Dichos pagos trimestrales
serán calculados conforme se indica en el artículo 32 del Anexo J: Procedimiento
Contable, Registro de Costos, Gastos e Inversión.

Dentro de los ciento veinte (120) días calendario que sigan al cierre del ejercicio
fiscal, El Contratista conciliará los montos pagados trimestralmente por concepto de
Impuesto sobre la Renta para determinar el monto final pagadero por la Empresa
Participante con respecto a dicho concepto para el año fiscal de que se trate, y
presentará la declaración jurada anual correspondiente al Impuesto sobre la Renta
para el ejercicio fiscal del año anterior y pagará los impuestos correspondientes.

En caso de que se determine que los montos pagados por una Empresa Participante
por concepto de las liquidaciones trimestrales de Impuesto sobre la Renta durante el
ejercicio fiscal, exceden el Impuesto sobre la Renta final que la Empresas Participante
debía pagar para dicho ejercicio fiscal, dicho excedente, podrá ser aplicado por la
Empresa Participante de que se trate como adelanto contra obligaciones futuras de
pago del Impuesto sobre la Renta.

No obstante lo anterior, en caso de que la conciliación de los pagos trimestrales de
Impuesto sobre la Renta del Contratista contra el Impuesto sobre la Renta final para
el mismo ejercicio fiscal, arroje una diferencia a pagar a favor del Estado, la Empresa
Participante pagará el monto correspondiente conforme el mismo resultase aplicable,
dentro del plazo previsto para la presentación de la declaración jurada de Impuesto
sobre la Renta correspondiente.

Los pagos por concepto del Impuesto sobre la Renta serán realizados en Dólares
Americanos.

Todo lo anterior, sin perjuicio de la facultad de la DGII de verificar que las
conciliaciones, declaraciones juradas, pagos y créditos que realice la Empresa
Participante sean conforme a los procedimientos y condiciones previstos en el Código
-59-

26.

26.1.

26.2.

Tributario dominicano y en este Contrato; y de requerir que se realicen los ajustes y/o
pagos que resulten de dicha verificación que fuesen aplicables.

Participación Mínima del Estado y Contribución a Gobiernos Locales (CGL)

A fines de garantizar una distribución apropiada de los beneficios que genere el
Contrato en beneficio del Estado y la nación dominicana, se dispone la aplicación del
siguiente sistema establecido en este artículo 26 para la garantía y protección de la
Participación Mínima del Estado (PME) en la producción petrolera. En virtud de lo
anterior, el Contratista debe pagar al Estado un mínimo del cuarenta por ciento (40%)
de los beneficios atribuibles durante toda la vida del proyecto de la Renta Petrolera
Total (RPT) del proyecto de que se trate según lo dispuesto en este artículo 26.

Se entenderá como Renta Petrolera Total (RPT) los beneficios o renta imponible
atribuible al Contrato, calculados durante toda la vida del Contrato, es decir, las
utilidades acumuladas generadas calculadas con la siguiente formula:

Utilidades Acumuladas (UA) = (Ingresosm - CAPEX - OPEX - Costos de Abandono)

Qm=

Producción promedio Trimestral fiscalizada en el trimestre m en miles de barriles
de petróleo por día.

PBPm= Precio promedio Trimestral en el Punto de Venta CAPEX = Inversiones de Capital

263.

26.4.

OPEX = Costos Operacionales.

Para el cálculo y repartición de los porcentajes descritos anteriormente, se deberá
tomar en cuenta los siguientes componentes como generadores de los beneficios
disponibles para el Estado para el exclusivo propósito de realizar las referidas
liquidaciones, a saber:

a. Los pagos históricos por concepto de Impuesto sobre la Renta que hubiere
efectuado hasta el momento de la liquidación de que se trate y,

b. Los pagos históricos por concepto de los Ingresos Compartidos del Estado CITE)
y,
Pagos históricos del PME y,

d. Cualquier otro ingreso atribuible al Estado en el Contrato. Estos ingresos
excluyen el pago del ITBIS (Impuesto sobre Transferencias de Bienes y
Servicios Industrializados) e ISC (Impuesto de Consumo) ya que estos pagos
son considerados como costos.

Se calculará la Participación Mínima del Estado (PME) de manera anual tomando en
cuenta todos los beneficios y pagos generados todos los años anteriores y hasta el año
de la liquidación de que se trate. Si en cualquier año el valor del cálculo anual de la
Participación Mínima del Estado (PME) excede el cuarenta por ciento (40%) de los
Ingresos totales de petróleo (RPT) o “ingresos acumulados” calculados de
26.5.

conformidad con el artículo 26.2, entonces el monto correspondiente se considerará
como un crédito en beneficio del Contratista para ese mismo año.

El valor del impuesto a pagar de forma anual es el resultante de la siguiente fórmula:

Impuesto (PME)m = 0.4 x UAm-1 — IEAm-1

En donde:

PMEn = Impuesto de Participación Mínima de! Estado en año m.
UAm-1 = Utilidades Acumuladas al año m-1.

TEA m.1 = Ingresos del Estado Acumulados al año m-1.

26.6.

26.7.

26.8.

27.

27.1.

27.2.

La recaudación del Ingreso Compartido del Estado, el Impuesto sobre la Renta y la
Participación Mínima del Estado serán administradas por la Dirección General de
Impuestos Internos (DGI) de la República Dominicana, en la forma y según lo
establecido en este Contrato o por la legislación tributaria vigente en la Fecha de
Suscripción.

Dentro de los ciento veinte (120) Días calendario posteriores al cierre del ejercicio
fiscal la Empresa Participante determinará la Participación Mínima del Estado (PME)
Final para dicho ejercicio fiscal y pagará en Dólares Americanos ante la Dirección
General de Impuestos Internos (DGID) cualquier PME liquidada.

Todo lo anterior, sin perjuicio de la facultad de la DGII de verificar que las
conciliaciones, declaraciones juradas, pagos y créditos que realice la Empresa
Participante sean conforme a los procedimientos y condiciones previstos en el Código
Tributario dominicano y en este Contrato, el Contratista puede ser requerido a que
realice ajustes y/o pagos que resulten de dicha verificación por DGII que fuesen
aplicables.

Aranceles de Importación

El Contratista y sus Subcontratistas podrán ingresar bajo el régimen de admisión
temporal las maquinarias y equipos necesarios para las Operaciones Petroleras. El
Contratista y sus Subcontratistas podrán ingresar bajo el régimen de admisión
temporal: los muebles, las vestimentas, los bienes caseros, y las pertenencias
personales que todos sus empleados extranjeros y sus familias puedan requerir para
trabajar en la República Dominicana. Cada uno de estos tendrá el derecho de re-
exportar todos los bienes importados en tal virtud. No obstante, estas importaciones
y exportaciones deberán ser objeto de las formalidades y documentación que requiera
aduanas, pero estarán libres de cualquier impuesto aduanero y/o tasa en su entrada y
salida.

Todo lo anterior, sin perjuicio de la facultad de la DGA de verificar que las
conciliaciones, declaraciones juradas, pagos y créditos que realice la Empresa
-61-

28.

28.1.

28.2.

28.3

Participante sean conforme a los procedimientos y condiciones previstos en la Ley
General de Aduanas; y de requerir que se realicen los ajustes y/o pagos que resulten
de dicha verificación que fuesen aplicables.

Pagos al Exterior

Los pagos al exterior estarán sujetos a las disposiciones establecidas por el Código
Tributario dominicano, y sus reglamentos fiscales, salvo las condiciones específicas
preferenciales dispuestas por el presente artículo 28.

Tratamiento preferencial para Exploración y Desarrollo durante la Fase de
Exploración:

(1) Durante la Fase de Exploración, los pagos ocréditos a cuentas de individuos,
entidades legales o entidades no residentes o no domiciliadas en la República
Dominicana, conforme a los conceptos definidos en el artículo 7.2 el Anexo J:
Procedimiento Contable, Registro de Costos, Gastos e Inversión, no estarán sujetos a
un porcentaje de retención en la fuente o de otra índole.

Durante las Fases de Desarrollo y de Producción, todos los pagos o créditos a cuentas
de individuos, entidades legales o entidades no residentes o no domiciliadas en la
República Dominicana, conforme a los conceptos definidos en el artículo 7.3 del
Anexo J de este Contrato, que estén brindando servicios fuera de la República
Dominicana estarán sujetos a una retención en la fuente de un diez por ciento (10%).
No obstante, si cualquiera de los individuos, entidades legales o entidades no
residentes o no domiciliadas en la República Dominicana, que estén (a) brindando
servicios dentro de la República Dominicana o sus aguas territoriales, (b) importando
bienes a la República Dominicana o sus aguas territoriales, o (c) brindando servicios
fuera de la República Dominicana específicamente en relación a procesamiento
sísmico o imágenes, análisis de pozo post-perforación, o servicios de seguros
relativos a Operaciones Petroleras, no estarán sujetos a una retención en la fuente.

SECCIÓN VIII Disposiciones Comerciales

29.

29.1.

Comercialización de la Producción del Contratista.

El Contratista podrá comercializar la Producción de Hidrocarburos Netos por sí
mismo o a través de cualquier otro comercializador, de conformidad con la normativa
aplicable, incluyendo, cuando sea aplicable, las regulaciones sobre precios de
transferencia vigentes a partir de la Fecha de Suscripción. Para evitar dudas, las
regulaciones de precios de transferencia vigentes a partir de la Fecha de Suscripción
no aplican a las ventas a terceros que no son Partes Vinculadas.
-62-

30.

30.1.

30.2.

30.3.

30.4

31.

31.1.

Derecho Preferencial de Provisionar el Mercado Local

El Estado, a través del MEM, tendrá el derecho preferencial de adquirir hasta un
quince por ciento (15%) de la Producción de Hidrocarburos de propiedad del
Contratista, siempre y cuando esa adquisición se realice con el fin de satisfacer la
demanda local de la República Dominicana y no sea revendida fuera de la República
Dominicana.

Si múltiples Contratistas que forman un Consorcio se encontrasen en producción de
Hidrocarburos de similares características, el derecho preferencial del Estado se
ejercerá en proporción al volumen de la Producción de Hidrocarburos Netos que cada
uno de los Contratistas esté produciendo.

El Estado, a través del MEM, pagará por los Hidrocarburos adquiridos de
conformidad con este derecho preferencial, un precio calculado con una formula
acordar entre las Partes, y que tenga en consideración lo establecido en la sección
VIII: Disposiciones Comerciales, de este Contrato y tomando en consideración lo
establecido en el artículo 35, que en el caso de Gas Natural no será inferior al precio
equivalente del combustible alternativo.

p

Para hacer uso de tal derecho preferencial, el Estado, a través del MEM notificará por
escrito al Contratista un (1) Año antes de dicha compra, especificando el volumen de
Hidrocarburos de la porción correspondiente al Contratista que será adquirido, así
como el período durante el cual el Estado a través del MEM realizará dicha compra.

Medición y Recepción de los Hidrocarburos Netos

El volumen y la calidad de la Producción de Hidrocarburos Netos deberán medirse y
determinarse en el Punto de Fiscalización, de acuerdo con los procedimientos
establecidos en la normativa aplicable vigentes a partir de la Fecha de Suscripción.
Adicionalmente, el MEM podrá solicitar la medición del volumen y la calidad de los
Hidrocarburos Producidos a Boca de Pozo, en baterías de separación o a lo largo de
los sistemas de Recolección y Almacenamiento o en el punto de Medición acordado
entre el Contratista y el MEM, en cuyo caso, el Contratista deberá suministrar e
instalar el equipo adicional necesario para llevar a cabo dichas mediciones. Toda la
información relativa a la medición de los Hidrocarburos en virtud del presente
Contrato deberá ser reportada al MEM y el MEM tendrá el derecho, a sus propias
expensas, de revisar dichas mediciones y procedimientos, teniendo el derecho de
mantener un equipo permanente de hasta cuatro (4) expertos u oficiales en el Punto
de Fiscalización para llevar a cabo dichas actividades en nombre del MEM. El equipo
permanente actuará de tal manera que no interfiera con las operaciones del
Contratista, pero tendrá el derecho de verificar el medidor y la calibración del equipo
de medición de una manera razonable y que no impacte las operaciones del
Contratista. Si el Contratista restringe o prohíbe las actividades de inspección
permitidas bajo lo dispuesto por este artículo 31.1,el MEM tendrá derecho de solicitar
una medida cautelar y buscar una reparación judicial.

-63-

31.2.

31.3.

31.4.

De manera simultánea y en los mismos plazos relativos a la presentación del Plan de
Desarrollo, el Contratista deberá entregar los procedimientos que deberán regular la
programación, almacenamiento, y la medición y monitoreo de calidad de la
Producción de Hidrocarburos Netos en los Puntos de Fiscalización y Punto de
Entrega. Los procedimientos propuestos deberán cumplir con lo previsto en el
presente Contrato, el Capítulo 11 de la versión más reciente del Manual de Normas
de Medición de Petróleo (Manual of Petroleum Measurement Standards) del Instituto
Americano del Petróleo (American Petroleum Institute), las Mejores Prácticas de la
Industria y la normativa aplicable vigente a partir de la Fecha de Suscripción, y
desarrollarán, entre otros, los siguientes temas:

i. Los sistemas de medición.
ii. Los Pronósticos de producción de corto plazo.
iii. La Programación de entrega/recepción.

iv. Las normas de seguridad industrial, seguridad operativa, protección ambiental
y salud en el trabajo, y

v. Las responsabilidades que se deriven de la guarda y custodia de los
Hidrocarburos desde los Pozos y hasta los Puntos de Fiscalización y el Punto
de Entrega.

El MEM revisará la propuesta de procedimientos del Contratista y le comunicará
cualquier objeción u observación dentro de los treinta (30) Días calendario siguientes
a su recepción. El Contratista deberá atender a las objeciones realizadas por el MEM
a los procedimientos propuestos por el Contratista, y si dichas observaciones son
razonables, deberá presentar una nueva versión que atienda dichas observaciones
dentro de los treinta (30) Días calendario siguientes a que haya recibido las
objeciones. El MEM y el Contratista podrán celebrar audiencias o comparecencias
para aclarar de buena fe cualquier diferencia que exista al respecto de los
procedimientos referidos en este artículo, de conformidad con las Mejores Prácticas
de la Industria.

La instalación, operación, mantenimiento y calibración de los sistemas de medición
estará a cargo del Contratista, bajo la supervisión del MEM. El sistema de medición
será suministrado por el Contratista y deberá cumplir con las Mejores Prácticas de la
Industria. Con cargo al MEM, un tercero independiente verificará que el sistema de
medición, su operación y su gestión son aptos y miden los volúmenes y la calidad de
los Hidrocarburos dentro de los parámetros de incertidumbre y tolerancia establecidos
por las Mejores Prácticas de la Industria, en cuyo caso la disputa será resuelta
conforme a lo dispuesto por la Sección X: Procedimientos de Solución de
Controversias.
31.5.

32.

32.1.

32.2.

32.3.

El Contratista deberá llevar registros completos y exactos de todas las mediciones de
los Hidrocarburos, debiendo poner a disposición del MEM copia fiel de los mismos.
Adicionalmente, el Contratista deberá entregar los informes que establezca la
normativa aplicable vigente a partir de la Fecha de Suscripción, o en caso de que esta
normativa no esté vigente, esto se realizará de conformidad con las prácticas y
procedimientos normales de mantenimiento de registros del Contratista. Los
representantes del MEM, debidamente autorizados para ello, tendrán la facultad de
inspeccionar y examinar los sistemas de medición, su operación y gestión, así como
ser testigos, conjuntamente con el Contratista, de las pruebas de calibración. Los
sistemas de medición deberán también permitirle a las Partes la medición en tiempo
real en los Puntos de Fiscalización con acceso remoto a la información.

Valoración de Hidrocarburos Vendidos a Terceros

El Contratista entregará los Acuerdos de Comercialización para la venta de los
Hidrocarburos al MEM, siempre bajo el entendido que no se requerirá de la
aprobación del MEM para estos. El MEM mantendrá la información de dichos
acuerdos de forma confidencial. No obstante, la autoridad fiscal local tendrá derecho
a verificar que la venta a las Partes Vinculadas se realice conforme a las disposiciones
de precios de transferencia de la ley dominicana vigentes a partir de la Fecha de
Suscripción.

Los Hidrocarburos vendidos por el Contratista a terceros y/o partes relacionadas, de
acuerdo con la definición de partes relacionadas establecida en el artículo 281 del
Código Tributario y el Decreto 78-14 que establece el Reglamento de Precios de
Transferencia, vigente a partir de la Fecha de Suscripción, se valuarán al Precio Neto
Realizado en el Punto de Entrega recibido por el Contratista para dichos
Hidrocarburos. En el cálculo del Precio Neto Realizado, (i) las deducciones sólo
podrán ser efectuadas para (a) los costos de transporte, tratamiento, compresión,
deshidratación, procesamiento, almacenamiento, levantamiento y otros costos
similares entre el Punto de Entrega y el Punto de Venta, (b) los márgenes y corretajes,
y (c) los cargos de manejo y deducciones; todas las deducciones mencionadas
anteriormente se limitarán a cantidades que no excedan de las tarifas acostumbradas
y vigentes cobradas por ellas en la industria petrolera internacional entre partes
independientes.

El Contratista deberá entregar al MEM toda la información necesaria para revisar el
cálculo del Precio Neto Realizado y el MEM no podrá negar su aprobación de manera
injustificada. El Contratista deberá realizar los esfuerzos comercialmente razonables
para lograr un precio de venta que esté basado en precios de venta actuales utilizados
entre partes individuales en la industria petrolera internacional. En el evento que el
MEM no pueda llegar a un acuerdo, el Precio Neto Realizado será determinado por
un experto, según lo previsto en el artículo 42.
-65-

32.4.

33.

33.1

33.2

Todo lo anterior, sin perjuicio de la facultad de la DGII de verificar que el Precio
Neto Realizado en el Punto de Venta para transacciones entre entes relacionados,
cumpla con las disposiciones establecidas en el artículo 281 del Código Tributario y
el Decreto 78-14 que establece el Reglamento de Precios de Transferencia.

las

oración de Hidrocarburos Vendidos a Partes del Contrato

recio Neto Realizado por el Contratista de los Hidrocarburos vendidos a una de
Partes en virtud de este Contrato, sus Afiliadas y/o Partes Vinculadas, de acuerdo

con la definición de partes relacionadas establecida en el artículo 281 del Código

Tri

utario y el Decreto 78-14 que establece el Reglamento de Precios de

Transferencia, vigentes a partir de la Fecha de Suscripción, estará denominado en

DÓ

lares Americanos en condiciones F.O.B. (República Dominicana) en el Punto de

Venta, de manera que refleje el valor real del mercado internacional para Petróleo o
Gas Natural con características similares a las producidas en el Área de Contrato.

E

recio del Petróleo se calculará sobre una formula a acordar entre las Partes que

tome en cuenta una canasta de precios de Petróleos de características similares al
referido Petróleo, que se determinará de la siguiente manera:

i)

ii)

Con una anticipación no menor de noventa (90) Días calendario a la fecha de
inicio de la Producción Comercial de Petróleo, las Partes determinarán la
cantidad aproximada de Petróleo que se va a producir en el Área de Contrato.

Dentro de los treinta (30) Días calendario siguientes a la determinación a que se
refiere el literal anterior, las Partes seleccionarán una canasta de Petróleos de
hasta un máximo de cuatro (4) componentes que deberán cumplir con las
siguientes condiciones:

(y

(b)

(c)

Que sean de calidad similar (grados API y contenido de azufre) al Petróleo
ue se vaya a medir en un Punto de Fiscalización de la Producción.

Que sus cotizaciones aparezcan regularmente en la publicación “Platt's
Oilgram Price Report”, en la publicación de la Energy Information
Administration, o en otra fuente de igual categoría y reconocimiento
entro de la industria petrolera que sea acordada por las Partes;

Cada seis (6) Meses o antes si alguna de las Partes lo solicita, las Partes
podrán revisar la canasta establecida para la valoración de la Producción
le Hidrocarburos Netos, a fin de verificar que sigue cumpliendo con las
condiciones antes enumeradas. Si se verifica que alguna de dichas
condiciones ya no se cumple, las Partes deberán modificar la canasta
respetando lo dispuesto por los literales (a) y (b) que anteceden, y dentro
le los treinta (30) Días calendario siguientes a la fecha en que se inició la

-66-

33.3

34,

34.1.

34.2.

revisión de la canasta. Si vencido este plazo las Partes no hubieran
acordado una nueva canasta, se procederá de conformidad con lo
estipulado en el artículo 41.

(d) El valor del crudo deberá también tomar en cuenta la calidad del crudo,
que se determinará mediante un análisis de laboratorio con la finalidad de
obtener el ASSAY del crudo encontrado en la República Dominicana y su
valoración en las refinerías y/o los mercados donde sería procesado.

iii) Si se verifica que la gravedad API (promedio ponderado), contenido de azufre,

u otro elemento que mida la calidad de la Producción de Hidrocarburos Netos
ubiera variado significativamente con relación a la calidad de los componentes
que integran la canasta (promedio aritmético simple), las Partes deberán
modificar la composición de la canasta con el objeto de que la misma refleje la
calidad de la Producción de Hidrocarburos Netos.

iv) En la eventualidad que en el futuro el precio de uno o más de los tipos de
etróleo que integran la canasta fuera cotizado en moneda distinta a Dólares
Americanos, dichos precios serán convertidos a Dólares Americanos a las tasas
de cambio vigentes en las fechas de cada una de las referidas cotizaciones. Los
tipos de cambio a utilizar serán los publicados por el Servicio de Información
Financiera de Bloomberg o su sucesor, si aplica, o, si dicho servicio ya no
ublica tasas de cambio, se utilizarán los tipos de cambio de cualquier otra
ublicación reconocida por la industria financiera de los Estados Unidos de
América.

El precio del Gas Natural estará denominado en Dólares Americanos por millón de
BTU (US$/MMBTU) y se establecerá al calcular el promedio trimestral del precio de
gas de importación en la República Dominicana. El precio será el resultante después
de haber descontado los costos de procesamiento, transporte y comercialización.

Transportación de los Hidrocarburos

El Contratista entregará la Producción de Hidrocarburos Netos al Transportador en el
Punto de Entrega. El Transportador transportará la Producción de Hidrocarburos
Netos desde el Punto de Entrega al Punto de Venta en atención a los Acuerdos de
Transporte establecidos por el Contratista. En el evento que el Punto de Entrega y el
Punto de Venta sean el mismo, no habrá necesidad de tener un Acuerdo de Transporte.

El alcance del Acuerdo de Transporte será establecido por el Contratista y cumplirá
con las Mejores Prácticas de la Industria, las obligaciones establecidas bajo este
Contrato, y si aplica, con las regulaciones de precios de transferencia vigentes en la
República Dominicana a partir de la Fecha de Suscripción.
-67-

34.3

34.4

35.

35.1.

35.2

Si se establece en el Plan de Desarrollo, el Contratista o una de las Empresas
Participantes puede financiar y / o construir las Instalaciones de Transporte
requeridas, cuyo desarrollo y operación, a menos que el Contratista acuerde lo
contrario, se interpretará como bajo alcance de este Contrato y consideradas un Costo
Recuperable, siempre que el Contratista respete las disposiciones y limites aplicables,
de conformidad con este Contrato, a dichos costos.

En todo caso, sin importar la ubicación del Punto de Entrega o del Punto de Venta, el
Contratista deberá mantener al Estado dominicano libre y sin daño de cualquier
responsabilidad que surja del transporte, transferencia de título, custodia y riesgo o
pérdida de Producción de Hidrocarburos Netos del Contratista o Estado (según sea
aplicable) ante una tercera parte, a menos y en la medida en que los costos, pérdidas,
gastos u otras responsabilidades derivadas del transporte, transferencia de título,
custodia y riesgo o pérdida de Producción de Hidrocarburos Netos sean causados por
el Estado dominicano, MEM o Fuerza Mayor.

Procedimiento de Pago
Todos los pagos debidos al Estado en virtud del presente Contrato se harán en Dólares

Americanos, u otra moneda acordada por ambas Partes, ante la autoridad
correspondiente en la República Dominicana.

Las Partes podrán acordar el pago en dinero, en especie o en forma mixta en base a
la metodología de valoración de hidrocarburos contenida en el artículo 33 y 35.1 del
presente Contrato.

SECCIÓN IX Rendición y Abandono de Área

36.

36.1.

36.2.

Requerimientos del Programa de Abandono

El Contratista estará obligado a llevar a cabo todas las operaciones relacionadas con
el Abandono del Área de Contrato. El Plan de Desarrollo, así como cada Programa
de Trabajo y presupuesto presentado al MEM en relación con el mismo, deberán
contener una sección relacionada con el Abandono, la cual deberá incluir un estimado
de las actividades necesarias para el taponamiento definitivo de Pozos, restauración,
remediación y, según aplique:

i) Compensación ambiental del Área de Contrato.
ii) Desinstalación de maquinaria y equipo, y
iii) Disposición ordenada de escombros y desperdicios del Área de Contrato.

Dichas actividades deberán realizarse conforme a las Mejores Prácticas de la Industria
y a la normativa aplicable vigente a partir de la Fecha de Suscripción.
-68-

37.

37.1.

38.

38.1

38.2

38.3

38.4

Notificación de Abandono

Antes de taponar algún Pozo o desinstalar cualquier equipo, el Contratista deberá
notificar al MEM por lo menos con sesenta (60) Días calendario de anticipación.

Abandono

Dentro de los treinta (30) Días calendario siguientes a la aprobación del Plan de
Desarrollo por el MEM, el Contratista se considerará responsable de presentar al
MEM la Garantía Corporativa, en la forma adjunta en el “Anexo C: Garantía
Corporativa” para las operaciones de Abandono del Área de Contrato.

El Contratista será considerado responsable de los montos necesarios para realizar las
operaciones de Abandono necesarias y razonables en el Área del Contrato de la
siguiente manera, que estará garantizada por la Garantía Corporativa:

(i) De una manera que satisfaga los requisitos de las regulaciones ambientales
aplicables en la República Dominicana vigentes a partir de la Fecha de
Suscripción de este Contrato.

(ii) De acuerdo con el Plan de Desarrollo aprobado cuando dicho plan ya exista.

(iii) La responsabilidad del Contratista de cumplir con los trabajos de Abandono, y
os trabajos relacionados con los mismos, es independiente de si la Garantía
Corporativa es suficiente o no para cubrir dichos trabajos. En caso de que los
fondos de la Garantía Corporativa sean insuficientes para cubrir todos los
Costos de Abandono, el Contratista será responsable de cubrir el monto
endiente sobro la cantidad de la Garantía Corporativa, siempre tomando en
cuenta que, bajo ninguna circunstancia, el garante de dicha Garantía
Corporativa será responsable de ninguna de las cantidades por encima de la
cantidad de la Garantía Corporativa.

Antes de la terminación de este Contrato por cualquier motivo, incluida la
terminación, el MEM puede solicitar al Contratista que se abstenga de llevar a cabo
operaciones específicas de Abandono con respecto a ciertas instalaciones, incluidos
los Pozos. En tal caso, el Contratista entregará al tercero que el MEM determine, las
instalaciones en sus condiciones existentes, y desde ese momento el Contratista se
considerará liberado de cualquier obligación, gasto o responsabilidad relacionada con
el uso y Abandono de dichas instalaciones y el MEM indemnizará, defenderá y
eximirá al Contratista de cualquier obligación, gasto o responsabilidad relacionada
con el uso y Abandono de dichas instalaciones.

Una vez que se completen las actividades de Abandono, el MEM emitirá al
Contratista un certificado de conclusión de Abandono. En caso de que las Partes no
-69-

lleguen a un acuerdo con respecto a la conclusión de las actividades de Abandono,
las diferencias se resolverán de acuerdo con la Sección Procedimientos de Solución

de Controversi

38.5 Si, en las Operaciones de Abandono, el Operador contrata a Partes Vinculadas con una
o más de las Empresas Participantes para realizar los trabajos, el valor del contrato
debe ser uno que sería acordado entre partes independiente en operaciones de
mercado comparables.

39. [Artículo dejado en blanco intencionalmente]

40. Fase de Transición Final

40.1  Un(1) Año previo a la terminación del presente Contrato por motivo de la conclusión
de su vigencia, en el caso de que el contrato no sea prorrogado de conformidad con
el artículo 20, el Contratista y el MEM iniciarán la Fase de Transición Final para

parte correspondiente del Área de Contrato, durante la cual se llevará a cabo la entrega

del Área de Contrato del
por el MEM, conforme a la normativa aplicable vigente a partir de la Fecha
Suscripción y de acuer

i)

ii)

ii)

iv)

v)

El Contratista
incluir la totali
parte correspon

entificación
correspondiente

lo con lo siguiente:

ad de los Pozos y Materiales existentes en la totalidad o
iente del Área de Contrato.

El Contratista deberá presentar al MEM un informe que señale al menos
le los Pozos y Materiales en la totalidad o la parte

del Área de Contrato.

El Contratista

terminación del Contrato, relativa a
de Contrato y de la infraestructura asociada a la producción.

El MEM solicitará al Contratista el
no le sean transferidos al MEM
presente Contrato.

Operaciones Petroleras en la totali:

Contrato.

mecanismo de atención a recl

leberá presentar al MEM un informe que contenga toda

Contratista al MEM o a un tercero designado para tal efecto

leberá actualizar el Anexo H: Inventario de Activos, para

a

ll

a

a

a

información obtenida dentro de los noventa (90) Días calendario previos a la
a producción de Hidrocarburos en el Área

Abandono de los Pozos y Materiales que
le conformidad con lo establecido en el

El Contratista deberá presentar un reporte actualizado de su sistema, programa
lamaciones y/o de gestión social para
entificar los pasivos sociales existentes derivados de la conducción de las
lad o la parte correspondiente del Área de
-70-

40.2

40.3

40.4

vi) El Contratista deberá actualizar la Línea Base Ambiental determinada de
conformidad con el artículo 52.1, para identificar los Daños Preexistentes
derivados de la conducción de las Operaciones Petroleras en la totalidad o la
parte correspondiente del Área de Contrato, y

vii) El MEM tendrá la facultad de acompañar al Contratista durante la Fase de
Transición Final directamente o a través del tercero designado y revisará y
validará que las actividades correspondientes hayan sido realizadas d
acuerdo con las Mejores Prácticas de la Industria y de conformidad con
normativa aplicable vigente a partir de la Fecha de Suscripción.

E

En caso de que: (i) el Contratista renuncie o devuelva la totalidad o una parte del Área
de Contrato de conformidad con las Cláusulas correspondientes; (ii) ocurra la
terminación anticipada del Contrato; o (iii) el MEM rescinda el Contrato por razones
permitidas en el Contrato, la Fase de Transición Final iniciará de manera simultánea
a la notificación de renuncia, devolución, terminación o rescisión, según corresponda,
emitida de conformidad con lo previsto en el presente Contrato.

En caso de renuncia, devolución, terminación anticipada o rescisión, el Contratista y
el MEM deberán ejecutar las actividades necesarias de tal forma que, dentro de los
seis (6) Meses siguientes a la notificación correspondiente, se concluya con lo
previsto en el inciso (iv) del artículo 40.1.

La Fase de Transición Final tendrá una duración de hasta ciento ochenta (180) Días
calendario, prorrogables hasta por noventa (90) Días calendario adicionales de oficio
o a petición del Contratista. El MEM podrá objetar razonablemente al contenido de
los incisos del artículo 40.1 numerales (1), (ii), (iii), (v) y (vi), dentro de los treinta
(30) Días calendario posteriores a la Fase de Transición Final Durante dicho período
de treinta (30) Días calendario, las Partes podrán celebrar audiencias para aclarar de
buena fe cualquier diferencia existente, de conformidad con las Mejores Prácticas de
la Industria. Una vez transcurridos los plazos previstos y concluidas las actividades a
comercialmente razonable satisfacción del MEM, el MEM emitirá un certificado de
conclusión de la Fase de Transición Final En caso de que las Partes no lleguen a un
acuerdo respecto a la conclusión de la Fase de Transición Final, las diferencias se
resolverán conforme a la Sección X: Procedimientos de Solución de Controversias.
El cumplimiento de todas las obligaciones mencionadas en esta sección de la Fase
Final de Transición no modifica ni prescinde de ninguna manera a las
responsabilidades del Contratista de realizar debidamente las operaciones de
Abandono mencionadas en este Contrato.

SECCIÓN X Procedimientos de Solución de Controversias

41.

41.1

Trato Directo

En el caso se presente una disputa, diferencia o reclamo entre las Partes en virtud de
este Contrato, o en relación con la inversión del Contratista en este Contrato, incluso
71-

41.2

41.3

42.

42.1

42.2

con respecto a su existencia, validez, interpretación, ejecución, cumplimiento y
resolución del mismo o del cualquier asunto relacionado con el Impuesto sobre la
Renta o asuntos fiscales, se le denominará (“Controversia”), el proceso de solución
de cualquier Controversia será iniciado por una Parte que envía a otra Parte, por
escrito un aviso de Controversia, incluyendo detalles razonables que resumen la
controversia en cuestión.

Las Partes harán los esfuerzos comercialmente razonables para resolver la
Controversia por trato directo con participación del personal de dirección de las Partes
dentro de un plazo de treinta (30) Días calendario contados a partir de la fecha de
recepción de la notificación de la Controversia.

El referido plazo de (30) Días calendario podrá ser extendido por mutuo acuerdo de
las Partes, por un período adicional de quince (15) Días calendario. Si se logra
acuerdo entre las Partes para resolver la Controversia, la resolución acordada, deberá
hacerse constar a través de un acta de acuerdo firmada por ambas Partes, la cual será
obligatoria y vinculante para las Partes según sus propios términos, con igual fuerza
y bajo las mismas condiciones que cualquier artículo de este Contrato.

Determinación Experta

Para cualquier decisión remitida a un experto en virtud del presente Contrato, las
Partes acuerdan que dicha decisión la tomará de manera expedita un experto
independiente seleccionado por unanimidad por las Partes para la controversia (sujeto
al artículo 42.2, si corresponde). El experto no es un árbitro de la controversia y no
se considerará que actúa de manera arbitral. La Parte que desee una determinación
experta deberá notificar a las otras Partes sobre la disputa, solicitando dicha
determinación. Si las Partes en la controversia no pueden ponerse de acuerdo sobre
un experto dentro de los diez (10) días posteriores a la recepción del aviso de solicitud
de determinación de un experto, entonces, a solicitud de cualquiera de las Partes en
la controversia, el Centro Internacional de Expertos de la Cámara de Comercio
Internacional (ICC) designará a dicho experto (sujeto al artículo 42.2, si corresponde)
y administrará dicha determinación experta a través de las reglas de ICC para la
experiencia vigente en ese momento.

En caso de que la experiencia requerida en lo adelante se relacione con asuntos
contables, el experto será un socio principal en una de las cuatro principales firmas
de contadores públicos independientes (Deloitte Touche Tohmatsu, Ernst £« Young
LLP, KPMG o PricewaterhouseCoopers). Del mismo modo, si la experiencia
requerida en lo adelante se relaciona con asuntos de valuación, el experto será una
firma de banca de inversión reconocida internacionalmente. Finalmente, en caso de
que la experiencia requerida en lo adelante se relacione con asuntos de ingeniería o
construcción, el experto será una empresa de ingeniería o contratista de construcción,
según corresponda, de reputación internacional (o un experto en el tema dentro de esa
firma o contratista designado por tal firma o contratista).

-72-

42.3

43.

43.1

43.2

43.3

El lugar de la determinación de expertos será Houston, Texas. El experto, una vez
designado, no tendrá comunicaciones ex parte con ninguna de las Partes en la
controversia sobre la determinación del experto o la disputa subyacente. Todas las
Partes cooperarán plenamente en la conducción expedita de dicha determinación
experta y para proporcionarle acceso a todas las instalaciones, libros, registros,
documentos, información y personal necesarios para tomar una decisión plenamente
informada de manera expedita. La información que se proporciona al experto deberá
ser confidencial, y el experto estará obligado a mantener toda la información
confidencial. Antes de emitir su decisión final, el experto emitirá un borrador del
informe y permitirá que las Partes en la disputa lo comenten. El experto se esforzará
por resolver la disputa dentro de los treinta (30) Días calendario (pero a más tardar
sesenta (60) Días calendario) después de su nombramiento, teniendo en cuenta las
circunstancias que requieren una resolución expedita del asunto en disputa. La
decisión del experto será definitiva y vinculante para las Partes en la controversia, a
menos que se impugne de conformidad con el artículo 43 dentro de los sesenta (60)
Días calendario posteriores a la fecha en que las Partes en la controversia reciban la
decisión final del experto. En dicha disputa: (i) la determinación experta sobre el
asunto específico tendrá derecho a una presunción refutable de corrección; y (ii) el
experto no (sin el consentimiento por escrito de las Partes en la controversia) será
designado para actuar como árbitro o asesor de las Partes en la controversia. A menos
que se acuerde lo contrario, el costo de dicho experto será compartido equitativamente
por todas las Partes en la controversia.

Convenio Arbitral

Las Partes acuerdan someter al CIADI cualquier controversia que no pueda resolverse
de conformidad con el artículo 41 o el artículo 42 para su resolución mediante
arbitraje de conformidad con:

i) La Convención sobre Solución de Controversias de Inversión entre Estados y
Nacionales de otros Estados (la “Convención”, si todos los Estados relevantes
se han convertido en Partes de la Convención en el momento en que se inicia el
arbitraje, o

ii) Las Reglas de Arbitraje (Mecanismo Adicional) del CIADI si los requisitos de
jurisdicción del artículo 25 de la Convención no se cumplen cuando se inicia el
arbitraje.

Las Partes se comprometen a realizar todos los actos necesarios para llevar a cabo el
arbitraje hasta su finalización y ejecución.

El arbitraje será conducido por tres (3) árbitros. Cada Parte designará un (1) árbitro
dentro de los treinta (30) días calendario siguientes a la recepción de la notificación
de arbitraje y el tercer árbitro será designado por los árbitros designados por las Partes
dentro de los treinta (30) días calendario siguientes al nombramiento del último de
los dos árbitros. Si los dos árbitros seleccionados por las Partes no designan al tercer
-73-

43.4

43.5

43.6

437

43.8

43.9

43.10

árbitro, el tercer árbitro será designado por el Presidente del Consejo Administrativo
según las reglas de arbitraje de la CIADI.

El procedimiento de arbitraje tendrá lugar en Londres, Inglaterra. Los procedimientos
de arbitraje se llevarán a cabo en inglés.

Durante el arbitraje, las Partes continuarán con la ejecución de sus obligaciones
contractuales, en la medida de lo posible, incluidas las relacionadas con el asunto del
arbitraje.

El laudo arbitral es vinculante para las Partes y no puede estar sujeto a apelación ni a
ningún otro desafío, excepto los previstos en la Convención.

El laudo arbitral emitido se ejecutará dentro del territorio dominicano o en el
extranjero, de conformidad con las normas relativas a la ejecución de sentencias
vigentes.

Las Partes, en su nombre y a nombre de todas sus Afiliadas, renuncian expresamente
a presentar cualquier reclamo a través de cualquier canal diplomático con respecto a
cualquier asunto relacionado con este Contrato.

Este Contrato está redactado y deberá ser interpretado en español y en inglés. En este
sentido, las Partes acuerdan que ambas versiones son oficiales e igualmente
vinculantes.

Cualquier Parte que ahora o en el futuro tenga derecho a reclamar inmunidad soberana
para sí misma o cualquiera de sus activos, por la presente renuncia a dicha inmunidad
en la máxima medida permitida por las leyes de cualquier jurisdicción aplicable. Esta
renuncia incluye la inmunidad de: (i) cualquier determinación de expertos o
procedimiento de arbitraje para ayudar a la determinación de expertos o el arbitraje
iniciado de conformidad con este Contrato; (ii) cualquier procedimiento judicial,
administrativo u otro para ayudar a la determinación de expertos o el arbitraje iniciado
de conformidad con este Contrato; y (iii) cualquier esfuerzo para confirmar, hacer
cumplir o ejecutar cualquier decisión, acuerdo, laudo, sentencia, servicio de proceso,
orden de ejecución o embargo (incluido el embargo previo al juicio) que resulte de
una determinación experta o arbitraje o cualquier procedimiento judicial o
administrativo iniciado de conformidad con el mismo. Para evitar dudas, cada Parte
reconoce que sus derechos y obligaciones son de naturaleza comercial y no
gubernamental.

SECCIÓN XI Disposiciones Legales

44.

44.1

Marco Regulatorio y Ley Aplicable

Las disposiciones de este Contrato se regirán, entenderán e interpretarán de
conformidad con las leyes de la República Dominicana vigentes a partir de la Fecha
-74-

442

44.3

45.

45.1

45.2

45.3

de Suscripción. Las disposiciones de este Contrato respecto a las cuales las leyes de
la República Dominicana sean silenciosas o no existan principios legales en relación
a cualquier asunto, dicho asunto se regirá, entenderá e interpretará de acuerdo con las
leyes de Inglaterra.

El Contrato se ha negociado, redactado y suscrito con arreglo al cuerpo normativo y
al sistema jurídico de la República Dominicana.

Este Contrato se ejecutará en inglés y español, y ambas versiones tendrán la misma
fuerza y efecto. En caso de disputa o arbitraje entre las Partes, a excepción de un error
manifiesto o error de imprenta, prevalecerá la versión en inglés.

Compensación e Indemnizaciones

El Contratista indemnizará y mantendrá libre de toda responsabilidad al MEM y
cualquier otra Autoridad Gubernamental, (y dicha obligación sobrevivirá a la
terminación por cualquier motivo del presente Contrato o en caso que el MEM
rescinda por las razones permitidas en este Contrato) con motivo de cualquier acción,
reclamo, juicio, demanda, pérdida, costos, daños, perjuicios, procedimientos, y
gastos, incluyendo honorarios de abogados y costos de juicio causados únicamente
por la negligencia grave, o la mala conducta intencional del Contratista y, que surjan
de o se relacionen con el incumplimiento parcial o total de este Contrato, excepto
cuando sea causado por negligencia grave o mala conducta intencional del Estado, el
MEM o las Autoridades Gubernamentales.

Sin perjuicio de las demás disposiciones de este Contrato, el Contratista liberará,
indemnizará y mantendrá libre de culpa al MEM y sus Afiliados y sus respectivos
consultores, agentes, empleados y directores de todas las pérdidas, daños,
responsabilidades, costos y gastos derivados de cualquier reclamo, demanda, acción
o proceder contra el MEM o sus Afiliados o sus respectivos consultores, agentes
empleados o directores la lesión personal, enfermedad industrial o muerte o la pérdida
/ daño de propiedad personal de cualquiera de los empleados del Contratista o por la
pérdida o daño a cualquier propiedad personal de cualquiera de los empleados del
Contratista cuando dicha pérdida, daño o responsabilidad surja de o en relación con
el desempeño del Contratista o el incumplimiento de este Contrato,
independientemente de la culpa o negligencia, total o parcial, de cualquier entidad
legal, individuo o parte.

Sin perjuicio de las demás disposiciones de este Contrato, el MEM liberará,
indemnizará y mantendrá libre de culpa al Contratista y sus Afiliados y sus
respectivos consultores, agentes, empleados y directores de todas las pérdidas, daños,
responsabilidades, costos y gastos derivados de cualquier reclamo, demanda, acción
o proceder contra el Contratista o sus Afiliados o sus respectivos consultores, agentes
empleados o directores la lesión personal, enfermedad industrial o muerte o la pérdida
/ daño de propiedad personal de cualquiera de los empleados del Contratista o por la
pérdida o daño a cualquier propiedad personal de cualquiera de los empleados del

-75-

45.4

45.5

46.

46.1

46.2

46.3

46.4

MEM cuando dicha pérdida, daño o responsabilidad surja de o en relación con el
desempeño del MEM o el incumplimiento de este Contrato, independientemente de
la culpa o negligencia, total o parcial, de cualquier entidad legal, individuo o parte.

El MEM liberará e indemnizará al Contratista y sus Afiliados y sus respectivos
consultores, agentes, empleados y directores, y eximirá al Contratista y sus Afiliados
de toda pérdida, daño, responsabilidad, costos y gastos derivados de cualquier
reclamo, demanda, acción o procedimiento instituido contra el Contratista o sus
Afiliados o sus respectivos consultores, agentes, empleados o directores que surjan o
estén relacionados de alguna manera con cualquier lesión, muerte o daño de cualquier
tipo sufrido en relación con o que surja de actividades relacionadas con cualquier
parte del Área del Contrato entregada o renunciada por el Contratista y cualquier uso
de cualquier equipo o activo, y / o el Abandono de cualquier instalación para la cual
el MEM haya asumido el control y la responsabilidad del Contratista y / o la
aceptación del MEM del uso de dicho equipo o activo y el abandono de tales
instalaciones.

Sin perjuicio de lo anterior, en ningún caso las Partes serán responsables del lucro
cesante, del lucro cesante esperado y del lucro cesante posible, perjuicios y/o daños
indirectos, consecuentes o punitivos.

Circunstancias Imprevistas, Fuerza Mayor

Ninguna de las Partes es imputable por la inejecución de una obligación o su
cumplimiento parcial, tardío o defectuoso, durante la continuación de una
incapacidad por causa de un evento de Fuerza Mayor y por el período razonable
posterior que sea necesario para que la Parte afectada pueda ponerse en una posición
razonablemente similar a la que ocupaba dicha Parte antes de la Fuerza Mayor.

La Parte afectada notificará por escrito a la otra Parte en un período de tiempo
razonable posterior a la ocurrencia del evento de Fuerza Mayor, pero al cualquier caso
a más tardar cinco (5) Días calendario después de producida la causal y proporcionará
evidencia que sustente la manera en la que el evento de Fuerza Mayor afecta su
habilidad de ejecución de sus obligaciones suspendidas.

La Parte afectada por el evento de Fuerza Mayor deberá reiniciar el cumplimiento de
sus obligaciones contractuales y condiciones dentro de un periodo de tiempo
razonable, luego que dicha causa o causas hubieran desaparecido, para lo cual deberá
dar aviso a la otra Parte dentro de los cinco (5) Días calendario después de
desaparecido el evento de Fuerza Mayor. La Parte no afectada colaborará con la Parte
afectada en este esfuerzo.

El lapso de tiempo durante el cual los efectos del evento de Fuerza Mayor afecten o
impidan el cumplimiento de las obligaciones contractuales aplicables, será agregado
al plazo previsto en el Contrato establecido para el cumplimiento de dichas
-76-

46.5

46.6

46.7

46.8

47.

47.1

47.2

obligaciones, y si fuera el caso, al de la fase o periodo correspondiente incluyendo
cualquier extensión del Contrato y a los términos del Contrato.

El MEM hará los esfuerzos necesarios para obtener la ayuda y cooperación de las
autoridades correspondientes a fin de que se tomen las medidas necesarias para
asegurar una implementación y operación continuada y segura de las actividades
previstas y contempladas bajo el Contrato.

Se conviene que cuando cualquiera de las Partes, a su solo criterio, considere que su
personal o el de sus Subcontratistas no puedan actuar dentro del Área de Contrato con
la seguridad necesaria en cuanto a su integridad física, la invocación de esta situación
como causa de la Fuerza Mayor no será discutida por la otra Parte, siempre y cuando
se haya dado cumplimiento a la diligencia requerida conforme a la normativa
aplicable.

En caso que el Contratista se vea afectado por un evento de Fuerza Mayor que le
impida completar el Programa Mínimo de Trabajo aplicable de la fase o periodo en
curso, por más de doce (12) Meses consecutivos contados a partir del momento en
que el evento se produjo por primera vez, el Contratista podrá terminar el Contrato,
para lo cual deberá notificar por escrito al MEM con una anticipación no menor a
treinta (30) Días calendario a la fecha en la cual el Contratista hará la renuncia del
Área de Contrato.

Las disposiciones de este artículo 44 no son aplicables a las obligaciones de pago de
sumas de dinero.

Asignación

El Contratista o las Empresas Participantes no podrán transferir o asignar en forma
total o parcial este Contrato, excepto de conformidad con este artículo 47. Como se
usa en este artículo 47, el término "transferencia" o "ceder" no incluirá ninguno de
los siguientes casos: (i) el cambio de Control de la compañía matriz última del
Contratista, (ii) las asignaciones y otras transferencias entre las Partes de un acuerdo
operativo debido a un no consentimiento o incumplimiento, siempre que el operador
de reemplazo satisfaga los criterios de precalificación establecidos en los Términos
de Referencia del proceso competitivo “Primera Ronda República Dominicana,
vigente a partir de la Fecha de Suscripción o (iii) la transferencia de un interés
económico en ingresos y costos por cobrar y por pagar, respectivamente, de
conformidad con este Contrato, sin transferencia del Contrato real.

En todos los casos de transferencia o cesión a terceros, el Contratista o la Empresa
Participante deben solicitar autorización al MEM enviando una carta de solicitud
según lo dispuesto en el artículo 59. El MEM responderá a la solicitud dentro de los
quince (15) días calendario, autorizando, condicionando o rechazando la solicitud y
detallando sus razones para tal decisión. La autorización no se retendrá, condicionará
ni retrasará de manera injustificada.
17-

47.3

47.4

48.

48.1

En caso que las Partes no lleguen a un acuerdo respecto a una asignación, O
transferencia, las diferencias se resolverán conforme a los procesos de la Sección X:
Procedimientos de Solución de Controversias establecida en este Contrato. En tales
casos, la Parte original se considerará responsable del Contrato y sus obligaciones,
hasta que se resuelva el asunto. En todos los casos, el cesionario deberá cumplir con
los criterios de precalificación que fueron necesarios y aplicables al primer
Contratista de conformidad con lo establecido en el Anexo K: Criterios de
precalificación establecidos en los Términos de Referencia del proceso competitivo
Primera Ronda Petrolera República Dominicana, vigente a partir de la Fecha de
Suscripción.

Este Contrato no puede ser transferido o asignado por el MEM o el Estado.
Renuncia
Toda renuncia a cualquier disposición del Contrato hecha por las Partes deberá ser

expresa y constar por escrito. En ningún caso, la renuncia presentada por alguna de
las Partes deberá ser interpretada como aplicable en casos similares o análogos.

SECCIÓN XII Disposiciones Sociales y Ambientales

49.

49.1

49.2

50.

50.1

Conservación de los Hidrocarburos y Prevención Contra Pérdidas

Durante las actividades de Exploración y producción de Hidrocarburos, el Contratista
adoptará toda medida razonable de acuerdo a las Mejores Prácticas de la Industria
para prevenir la pérdida o desperdicio de los Hidrocarburos u otras sustancias
peligrosas en la superficie o en el subsuelo.

En caso de derrames o liberación de Hidrocarburos en la superficie, en el Área de
Contrato o fuera de ella, el Contratista debe informar inmediatamente al MEM sobre
este evento, indicándole el volumen estimado del derrame y las acciones tomadas de
manera inmediata y con carácter de urgencia para subsanar las causas del mismo. El
MEM tendrá derecho a verificar el volumen del derrame y analizar sus causas. El
Contratista será responsable bajo las condiciones dispuestas en el artículo 38.3 de
todos y cada uno de los daños en el caso de un derrame de Hidrocarburos que
ocurrieron durante la vigencia de este Contrato y previo a la fecha en que el
Contratista entregue a la tercera parte que el MEM determine, las instalaciones en sus
entonces condiciones existentes, conforme a lo contemplado en el artículo 38.3.

Medioambiente y Comunidad

Las actividades de exploración y producción deberán cumplir con todas las normas y
los requisitos legales y reglamentarios sobre la protección ambiental y la recuperación
de los recursos naturales según estipula la Ley General de Medioambiente y Recursos
Naturales vigentes a partir de la Fecha de Suscripción. El Contratista se obliga a
-78-

50.2

50.3

50.4

50.5

50.6

51.

51.1

51.2

cumplir con las disposiciones de la Ley General de Medioambiente y Recursos
Naturales, vigentes a partir de la Fecha de Suscripción, los reglamentos y
procedimientos de autorizaciones ambientales, así como las disposiciones
ambientales vigentes que sean aplicables a partir de la Fecha de Suscripción.

El MEM otorgará toda adjudicación condicionada a la aprobación por el Ministerio
de Medio Ambiente y Recursos Naturales de un Estudio de Impacto Ambiental de
sus actividades, según lo establece la Ley núm. 64-00. El Estudio de Impacto
Ambiental se revisará y actualizará periódicamente conforme avancen los trabajos
correspondientes a los periodos de exploración y explotación.

El proceso de autorizaciones ambientales será administrado por el Ministerio de
Medioambiente y Recursos Naturales.

El Contratista conducirá las operaciones ceñido a los lineamientos del desarrollo
sostenible, de la conservación y protección del ambiente de acuerdo a las leyes y
reglamentos de protección ambiental, y a los convenios internacionales ratificados
por el Estado en vigencia a partir de la Fecha de Suscripción. Asímismo, deberá
respetar la cultura, usos, costumbres, principios y valores de las comunidades,
manteniendo una adecuada armonía con el Estado y las comunidades, en vigencia a
partir de la Fecha de Suscripción.

El Contratista utilizará las Mejores Prácticas de la Industria para prevenir, mitigar y
controlar la contaminación ambiental aplicable a las operaciones del Contratista.
Asímismo, conducirá las operaciones conforme a las regulaciones vigentes sobre la
preservación de la diversidad biológica, de los recursos naturales y la preservación de
la seguridad y salud de la población y de su personal, en vigencia a partir de la Fecha
de Suscripción.

El lapso de tiempo durante el cual se haya demorado el proceso para el otorgamiento
de los permisos y autorizaciones ambientales requeridas conforme este Contrato,
incluyendo retrasos será agregado al plazo previsto en la respectiva fase
correspondiente del Contrato y al plazo de su vigencia.

Seguridad Industrial y Operativa

El Contratista será responsable del cumplimiento de todas las obligaciones,
compromisos y condiciones de seguridad industrial y operativa previstas en la
normativa aplicable vigente a partir de la Fecha de Suscripción y en las Mejores
Prácticas de la Industria.

El Contratista deberá cumplir con los controles y las medidas de prevención en
materia de seguridad industrial, seguridad operativa y salud ocupacional requeridos
por el Ministerio de Medioambiente y Recursos Naturales según lo establecido por la
normativa aplicable en efecto a partir de la Fecha de Suscripción.
-79-

51.3

51.4

Sin limitar la responsabilidad en seguridad industrial, seguridad operativa y de
protección ambiental del Contratista y sus Subcontratistas prevista en este artículo 51
y en la normativa aplicable vigente a partir de la Fecha de Suscripción, el Contratista

y sus Subcontratistas deberán:

i) Realizar las Operaciones Petroleras de conformidad con las Mejores Prácticas

de la Industria en materia de seguridad industrial y operativa, res
sustentabilidad ambiental para preservar y/o conservar el medio am!
a intención de no causar daño a la propiedad pública o privada.

etando la
iente, con

ii) Emplear personal calificado, Materiales, procedimientos operacionales y en

oblación y de su personal.

Ser responsable de cualquier afectación o Daño Ami

general las tecnologías más actualizadas que cumplan con las Mejores Prácticas
de la Industria para la preservación de los recursos naturales, aplicando los
rincipios de prevención, precaución y preservación de los recursos
considerando la seguridad industrial, seguridad operativa, la salud de la

naturales,

iental durante la rea

lización de

las Operaciones Petroleras de conformidad con lo establecido en el Contrato:

1) Efectuar las labores de remediación, resta

causados por las Operaciones Petroleras, el

restauración de las áreas afectadas en términos
aplicable vigente a partir de la Fecha de Suscri

de lo dispuesto por la
ción;

uración, y compensación que
correspondan. En caso de derrames al suelo, subsuelo y cuerpos de agua
Contratista y Subcontratistas
deberán llevar a cabo de inmediato las acciones e implementar medidas de
seguridad y los trabajos para controlar los efectos contaminantes, incluyendo la

impieza, neutralización, remediación, recuperación, caracterización y

normativa

ii) Colaborar con el Ministerio de Medioambiente y Recursos Naturales encargado
de la protección al medio ambiente y el desarrollo sostenible del Área de
Contrato, en el entendido que el Contratista: (a) dará acceso necesario al
personal del Ministerio de Medioambiente y Recursos Naturales y al MEM a
todas las instalaciones utilizadas en las Operaciones Petroleras para su
inspección siempre que: (i) el MEM y el Ministerio de Medio Ambiente y
Recursos Naturales estén obligados a proporcionar un aviso razonable al
Contratista y realizar todas las inspecciones bajo su exclusivo riesgo y
responsabilidad, (ii) El Contratista solo deberá proporcionar el uso de las
instalaciones a un número razonable de representantes debidamente autorizados
del Ministerio del Medio Ambiente y Recursos Naturales y del MEM para
cumplir con sus deberes y obligaciones en relación con este Contrato, (iii) todos
los costos para proporcionar el uso de tales instalaciones contraídas por el
Contratista serán Costos Recuperables, (iv) dichos representantes deberán
cumplir con las normas de seguridad anunciadas o publicadas del Contratista
durante dichas inspecciones, y (v) dichas inspecciones se llevarán a cabo en
esos momentos y de manera que no interfieran indebidamente con las
-80-

51.5

52.

52.1

operaciones normales del Contratista; (b) entregará al Ministerio de
Medioambiente y Recursos Naturales oportunamente toda la información y
documentación que le requiera en la materia de su competencia, de acuerdo a lo
establecido en la Política de Salud, Seguridad y Protección Ambiental, vigente
a partir de la Fecha de Suscripción y (c) comparecerá ante el Ministerio de
Medioambiente y Recursos Naturales cuando sea requerido conforme a la
normativa aplicable vigente a partir de la Fecha de Suscripción.

iii) Mantener actualizada la Política de Salud, Seguridad y Protección Ambiental y
apegarse a lo establecido en la misma para la realización de las Operaciones
Petroleras, en el entendido que esta obligación también le será aplicable a todos
los Subcontratistas, y

iv) Como parte de las actividades de Abandono, realizar la actualización del estudio
de Línea Base Ambiental responsabilizándose de los Daños Ambientales
causados por el Contratista en el Área de Contrato, remediar, restaurar,
compensar y rehabilitar el Área de Contrato que esté siendo abandonada y
cumplir con todas las obligaciones ambientales que pudieran existir como
resultado de las Operaciones Petroleras de conformidad con la normativa
aplicable vigente a partir de la Fecha de Suscripción.

El Contratista será responsable de los Daños Ambientales en el Área de Contrato que
no hayan sido reportados en el estudio de Línea Base Ambiental conforme a lo
establecido en el siguiente artículo 52 y en la normativa aplicable vigente a partir de
la Fecha de Suscripción.

Daños Preexistentes

El Contratista deberá iniciar estudios para determinar la Línea Base Ambiental
durante la Fase Inicial de Exploración de conformidad con la normativa aplicable
vigente a partir de la Fecha de Suscripción. A más tardar ciento ochenta (180) Días
calendario después de la Fecha de Suscripción de este Contrato, el Contratista deberá
presentar al MEM y al Ministerio de Medio Ambiente y Recursos Naturales un
informe detallado de la Línea Base Ambiental, incluyendo la existencia de cualquier
Daño Preexistente. Dicho plazo podrá modificarse en una sola ocasión a solicitud del
Contratista. El MEM y el Ministerio de Medio Ambiente y Recursos Naturales podrán
objetar dentro de los noventa (90) Días calendario siguientes a la recepción del
estudio, los Daños Preexistentes reportados. Durante dicho período de noventa (90)
Días calendario siguientes a la recepción del estudio, el MEM y el Contratista podrán
celebrar audiencias para aclarar de buena fe cualquier diferencia técnica que exista
respecto a los Daños Preexistentes, de conformidad con las Mejores Prácticas de la
Industria, las disposiciones establecidas por el Ministerio de Medio Ambiente y
Recursos Naturales y la normativa aplicable vigente a partir de la Fecha de
Suscripción.
-81-

52.2

52.3

Una vez que el MEM y el Ministerio de Medio Ambiente y Recursos Naturales
aprueben los Daños Preexistentes, se le entregará al Contratista un documento que
identifique la aceptación de dichos daños y las actividades de restauración,
remediación y Abandono que sean necesarias por parte del asignatario o contratista
anterior. En caso que las Partes no lleguen a un acuerdo respecto a los Daños
Preexistentes, las diferencias se resolverán conforme a los procesos de Sección X
Procedimientos de Solución de Controversias establecido en el Contrato.

El Contratista no será responsable y no asumirá ningún costo, gasto o responsabilidad
por reclamos, daños o pérdidas que surjan o estén relacionados con cualquier
contaminación ambiental y otros Daños Ambientales, condiciones de salud y
seguridad o problemas que no causó, incluidos, pero no limitado a los Daños
Preexistentes. El MEM indemnizará, liberará y mantendrá al Contratista sin culpa, a
sus Afiliados, a sus respectivos funcionarios, consultores, empleados, agentes y
directores de cualquier responsabilidad, pérdida, daño, costo o gasto relacionado con
el mismo.

SECCIÓN XIII Disposiciones Varias

53.

53.1

53.2

Auditorías

El MEM tendrá el derecho ejercitable dentro de treinta y seis (36) meses después del
final de cada Año Calendario con respecto a dicho Año Calendario a inspeccionar y
a realizar una auditoría anual de la contabilidad relativa al Contrato sujeto a una
notificación previa de al menos veinte (20) Días calendario, durante el horario
comercial normal y sin que se interrumpan las operaciones; todo de acuerdo con las
disposiciones establecidas en el Anexo J: Procedimiento Contable, Costos, Gastos y
Registros de Inversiones, incluida, sin limitación, las disposiciones de notificación.
En el caso de la auditoría física de los equipos e instalaciones, el MEM, con un aviso
previo por escrito razonable al Contratista y bajo el único riesgo y responsabilidad
del MEM, tiene el derecho de acceder a los sitios del Contratista durante el horario
comercial normal y de tal manera que no interfiera con las Operaciones Petroleras del
Contratista. No obstante, el Contratista deberá proporcionar acceso a las instalaciones
a un número razonable de representantes del MEM debidamente autorizados que se
determinará a juicio razonable del Contratista, para llevar a cabo dicha auditoría.
Todos los costos para proporcionar acceso a tales instalaciones incurridos por el
Contratista durante las auditorías serán Costos Deducibles y/o Costos Recuperables.
Todos los representantes del MEM deberán cumplir con las normas de seguridad
anunciadas o publicadas por el Contratista durante dichas auditorías.

Cualquier observación material, procesable o relevante que resulte de dicha auditoría
será presentada por escrito dentro de los sesenta (60) Días calendario de terminada la
inspección o la auditoría, debiendo el Contratista responderlas dentro de los sesenta
(60) días calendario posteriores a la recepción de los hallazgos de auditoría del MEM.
-82-

55.3

54,

54.1

54.2

54,3

54.4

54,5

54.6

Cualquier controversia en cuanto a tales observaciones, o reclamos relacionados con
las mismas, se resolverá de acuerdo con la Sección X: Procedimientos de Resolución
de Controversi

El MEM tendrá el derecho dispuesto en el artículo 31.1
Seguros

El Contratista tendrá la responsabilidad respecto a los eventos directamente
relacionados con las Operaciones Petroleras realizadas en virtud de este Contrato y
solo en la medida de las responsabilidades asumidas en este Contrato que puedan
generar pérdidas, daños, demoras, interrupciones de la operación o cualquier
alteración o modificación a los intereses propios, del Estado o de terceros. En
consecuencia, el Contratista debe asumir la reparación, resolución o indemnización
de cualquier pérdida o daño que pueda ocurrir en relación con este Contrato como se
establece en la oración inmediatamente anterior.

Antes de comenzar las Operaciones Petroleras bajo este Contrato, el Contratista
deberá presentar su programa de seguro y transferencia de riesgos al MEM como se
describe en este artículo 54. El programa puede ser revisado para cualquier ajuste
razonable anualmente. Todos los ajustes solicitados al programa de seguro del
Contratista deben estar disponibles en términos y tarifas comercialmente razonables
y consistentes con el seguro que habitualmente tienen los pares del Contratista.

Ninguna medida de seguro, o transferencia de riesgos, incluido el autoseguro, fondo
mutuo, utilización de cautiva, o contratación de seguros, liberará al Contratista de sus
responsabilidades expresamente asumidas en virtud de este Contrato. Aún
contratando seguros, la responsabilidad del Contratista se mantendrá en todo
momento o evento, y el Contratista no podrá solicitar al MEM ningún monto por
concepto de deducibles, franquicias, diferencias de coberturas, diferencias de límites,
o exclusiones de los contratos de transferencia de riesgos que haya realizado, o por
error en la apreciación o valuación de los riesgos que hubiera asumido.

En los párrafos siguientes se indican los aspectos mínimos a cubrir. El MEM podrá
aceptar variaciones en mérito a solicitud fundamentada del Contratista.

Luego de aceptado el programa, el Contratista deberá actualizar anualmente el estado
del programa del Contratista, proporcionando certificados de seguro que evidencien
las coberturas que permanecen vigentes. Dichos certificados incluirán a las
aseguradoras y servirán para indicar el pago puntual de las primas. Las aseguradoras
serán calificadas por agencias de calificación bien reconocidas como Standard $
Poor”s, Moody”s o A.M. Best, o cualquiera de sus sucesores.

Bajo ninguna circunstancia el seguro u otras medidas pueden relevar al Contratista
de su responsabilidad de continuar y cumplir con las políticas de seguridad aplicables
de las actividades, procedimientos y capacitación de su personal.
-83-

55.

55.1

56.

56.1

56.2

56.3

56.4

57.

57.1

Responsabilidad Laboral

El Contratista tendrá la responsabilidad exclusiva e independiente de todo el personal
y trabajadores empleados en las Operaciones Petroleras.

Subcontratistas

El Contratista tiene el derecho a utilizar Subcontratistas para el suministro de equipos
y servicios especializados, siempre que dichas subcontrataciones no impliquen la
sustitución de facto o reemplazo del Contratista como Operador. Se entenderá que
hay una sustitución de facto cuando, entre otros supuestos, el Contratista deje de tener
el control de las Operaciones Petroleras.

En todos los casos, los Subcontratistas deberán cumplir con las disposiciones
aplicables del presente Contrato, la Política de Salud, Seguridad y Protección
Ambiental y la normativa aplicable vigente a partir de la Fecha de Suscripción.

El Contratista no podrá utilizar los servicios de empresas que estén inhabilitadas o
sancionadas por las Autoridades Gubernamentales de conformidad con la normativa
aplicable vigente a partir de la Fecha de Suscripción. No obstante cualquier
subcontratación del Contratista, éste continuará siendo responsable de todas las
obligaciones derivadas del presente Contrato.

Si el Subcontratista está vinculado con una o más de las Empresas Participantes, el
valor del contrato deberá ser aquel que se hubiera acordado entre partes
independientes en operaciones comparables de mercado.

Proceso de Licitación Internacional para Subcontratos

El Contratista deberá realizar los siguientes procedimientos licitatorios en función de
los distintos montos previstos para cada contrato que se celebrará para las
Operaciones Petroleras (los montos están expresados en Dólares Americanos):

(1) Procedimiento A - Inferior a US$ 10,000,000.00

a) El Contratista podrá suscribir el contrato con el Subcontratista que
considere mejor calificado sin obligación de realizar una licitación.

(ii) Procedimiento B - Entre US$ 10,000,000.00 y US$ 20,000,000.00
El Contratista deberá:

a) Adjudicar el contrato mediante proceso de licitación.
-84-

58.

58.1

58.2

59.

59.1

b) Informar al MEM de la compañía seleccionada y enviarle una copia de la
versión final del contrato.

(ii) Procedimiento C - Mayor a US$ 20,000,000.00

El Contratista deberá:

a) Adjudicar el contrato mediante proceso de licitación.

b) Enviar al MEM una copia de la versión final del contrato.
Contenido Nacional

Cuando, en la opinión razonable del Contratista, el personal técnico y / o no técnico
calificado esté disponible en la República Dominicana, el Contratista acuerda hacer
esfuerzos comercialmente razonables para emplear a dicho personal técnico y no
técnico dominicano en las operaciones cubiertas por el Contrato.

El Contratista realizará esfuerzos comercialmente razonables para consumir bienes y
Materiales producidos en República Dominicana, y servicios prestados por empresas
dominicanas, siempre y cuando dichos bienes, materiales y servicios, sean en opinión
del Contratista equivalentes o más favorable en precio y calidad con aquéllos que
puedan ser obtenidos en otro país.

Notificaciones y Comunicaciones

Cualquier notificación, aplicación, solicitud, acuerdo, aprobación, consentimiento,
instrucción, delegación o exención que se requiera en virtud de este Contrato se hará
por escrito en idioma inglés y se entregará a la dirección que se indica a continuación
para cada Parte. Dichos avisos, solicitudes, acuerdos, aprobaciones, consentimientos,
instrucciones, delegaciones o exenciones o comunicaciones (A) se pueden
proporcionar: (i) en persona a un representante autorizado de la Parte a quien se dirige
dicho aviso, (ii) un servicio de mensajería reputable (como Federal Express o United
Parcel Service), o (iii) por correo electrónico y (B) se considerará recibido el día de
la entrega, si se entrega por entrega personal, previa confirmación de recepción, si se
entrega por correo electrónico, o dos días después de la entrega a un servicio de
mensajería contemplado anteriormente con tarifas prepagas. Cada Parte puede
cambiar su dirección en cualquier momento y / o designar que las copias de todos los
avisos se dirijan a otra persona a otra dirección, con un aviso previo de catorce (14)
días a la otra Parte, La comunicación oral no constituye una notificación para los fines
de este Contrato, y los números de teléfono de las Partes se enumeran a continuación
solo por conveniencia.

-85-

59.2

59.3

60.

60.1

61.

61.1

Cada Parte tendrá el derecho a cambiar su dirección para los fines de las
notificaciones mediante aviso dado por escrito a la otra Parte con un mínimo de diez
(10) Días calendario de anticipación antes de dicho cambio.

En caso de que según lo establecido en este Contrato la comunicación se pueda
efectuar por correo certificado o e-mail, las Partes establecen los siguientes
domicilios:

Ministerio de Energía y Minas Contratista

Ministerio de Energía y Minas Apache Dominican Republic
Viceministerio de Hidrocarburos Corporation LDC

Ave. Tiradentes 4 53, 2000 Post Oak Blvd., Suite 100
Esquina Heriberto Pieter, Houston, Texas USA 77056
Bloque B, Atención: Kamal Sanjakdar, Gerente
Ensanche Naco, comercial

Santo Domingo, E-mail:

República Dominicana kamal.sanjakdarGapachecorp.com
Atención: Walkiria Caamaño,

Viceministra de Hidrocarburos

E-mail:

walkiria.caamanoOmem.gob. do

Propiedad del Equipo Remanente

Todos los Materiales, equipos y bienes que son instalaciones fijas y no son exportados
por el Contratista pasarán a ser propiedad del Gobierno, sin costo alguno, tan pronto
como se termine este Contrato como previsto en el artículo 61. El Gobierno asumirá
toda la responsabilidad sobre dichos Materiales, equipos y bienes e indemnizarán,
mantendrán indemne y liberarán al Contratista de cualquier responsabilidad
relacionada con el mismo de acuerdo con la indemnización establecida en el artículo
454.

Terminación

Sujeto al artículo 61.4, el MEM tendrá derecho a dar por terminado este Contrato, (en
su totalidad o en parte) solo en los casos siguientes:

i) Si dentro de los siguientes treinta (30) Días Hábiles a partir de la fecha en que
deberían haberse presentado, el Contratista no entrega la Garantía Corporativa
según lo dispuesto en el artículo 9 del Contrato, o si no las mantiene en su
totalidad vigencia y efecto por los períodos requeridos bajo este Contrato.

ii) Debido a un incumplimiento material en la ejecución del Programa Mínimo de
Trabajo durante la Fase de Exploración correspondiente y el incumplimiento
del Contratista de rectificar dicho incumplimiento material dentro de los sesenta
-86-

61.2

iii)

iv)

v)

vi)

(60) Días calendario posteriores a la recepción del aviso por escrito del MEM
sobre dicho incumplimiento material.

Si (a) dentro de los noventa (90) días calendario posteriores a cuando debe ser
presentado, el Contratista no presenta un Plan de Desarrollo para cualquier
Descubrimiento u obra en que se ha hecho un Descubrimiento Comercial, (b)
dentro de ciento ochenta (180) Días calendario después de recibir notificación
del MEM, el Contratista no ha iniciado los trabajos aplicables a un Plan de
Desarrollo aprobado, o (c) dentro de ciento veinte (120) Días Calendario
después de recibir notificación del MEM, el Contratista no subsana su no
cumplimiento o tardanza en cualquier aspecto particular en lo que respecta a los
trabajos aplicables o actividades según lo descrito por el Plan de Desarrollo. Por
material injustificado y la negativa reiterada del Contratista de entregar los
volúmenes necesarios para el suministro del mercado interno, siempre que este
se haga y sea aplicable al artículo 29.

Por material injustificado y la negativa reiterada del Contratista a entregar los
volúmenes necesarios para el suministro del mercado interno, siempre que se
haga y sea aplicable de conformidad con el artículo 30.

Por incumplimiento injustificado, material y reiterado de la obligación de
entregar los pagos previstos en este Contrato.

Por la interrupción prolongada por más de quinientos cuarenta (540) Días
calendario consecutivos de toda la producción, excepto por razones técnicas o
económicas justificadas, Fuerza Mayor o cualquier otra razón no atribuible al
Contratista.

vii) Si todas las Empresas Participantes se declaran insolventes o en quiebra, y cesan

ermanentemente las operaciones.

Además de los motivos de rescisión anticipada establecidos en el artículo 61.1, este
Contrato puede terminado o rescindido por cualquiera de los siguientes motivos:

i)

ii)

Debido al vencimiento del plazo de la Fase de Producción (y sus extensiones)
establecido en el artículo 20.

Debido a un evento de Fuerza Mayor si, dado un evento de Fuerza Mayor, el
desempeño de las Operaciones Petroleras se interrumpe por un período continuo
de dos (2) Años o más, el MEM y el Contratista pueden, por mutuo acuerdo
formalizado por escrito, rescindir este Contrato. Este derecho será válido hasta
or tres (3) meses después del final del evento de Fuerza Mayor. Si la otra Parte
rechaza la solicitud de terminar este Acuerdo, las Partes estarán sujetas a las
disposiciones de la Sección X: Procedimientos de resolución de disputas
establecidos en el Contrato.

-87-

61.3.

61.4.

61.5

61.6

iii) Por mutuo acuerdo entre el MEM y el Contratista.
En cualquier caso de rescisión del Contrato:

i) Las Partes deben cumplir con todas las obligaciones aplicables estipuladas en
este Contrato y sus Anexos antes de la devolución del Área del Contrato.

ii) El Contratista y el MEM, según corresponda, serán responsables por los daños
resultantes de su incumplimiento de conformidad con este Contrato.

iii) el MEM retendrá la garantía establecida por el artículo 9 del Contrato hasta que
se resuelvan todas las responsabilidades del Contratista.

Si el MEM considera que existe una o algunas de las causas especificadas en el
artículo 61.1, lo notificará al Contratista. A menos que los casos mencionados en el
artículo 61.1 tengan un período de recuperación más largo del establecido en el
Contrato, si dentro de cuarenta (40) días calendario después de que el Contratista
reciba dicha notificación, el Contratista no ha comenzado a corregir o curar dicha
causa, el MEM tendrá el derecho a rescindir unilateralmente el Contrato: (a) en su
totalidad si el derecho de terminación es causado por el artículo 61.1(i), artículo
61.1(ii) o artículo 61.1(vii), o (b) respecto a las porciones afectadas del Área del
Contrato en base a Descubrimiento por Descubrimiento, si el derecho de terminación
es causado por el artículo 61.1(iii), artículo 61.1(iv), artículo 61.1(v), o artículo
61.1(vi) y si (y solo sí) la cantidad en conflicto es igual o excede los doscientos
cincuenta millones de Dólares con 00/100 (USD$250,000.00), siempre que, no
obstante, para controversias o conflictos en relación al derecho de terminación en el
artículo 61.1(iii), artículo 61.1(iv), artículo 61.1(v), artículo 61.1(vi) por un cantidad
menor a los doscientos cincuenta millones de Dólares con 00/100 (USD$250,000.00),
el MEM podrá iniciar los procedimientos conforme a la Sección X sobre
Procedimientos de Solución de Controversias, y tendrá el derecho a cualquier recurso,
incluyendo rendimiento específico, resarcimiento de daños y perjuicios (incluyendo
los honorarios legales de la Parte ganadora). Sin embargo, si la corrección de la causa
notificada por el MEM requiere más de cuarenta (40) Días calendario y el Contratista
la esta corrigiendo diligentemente, el MEM dará el tiempo adicional necesario para
completar dicha corrección.

El Contratista puede rescindir unilateralmente este Contrato si al llegar la Fecha
Efectiva no ha ocurrido en o antes de trescientos sesenta y cinco (365) Días calendario
posteriores a la Fecha de Suscripción, y, en tal caso, el Contratista no deberá
obligaciones ni tendrá responsabilidad alguna ante el Estado o el MEM (incluidas las
obligaciones de presentar o proporcionar garantías o respaldo crediticio).

Si el Contratista disputa si un evento o condición según lo especificado en el artículo
61 ha ocurrido o existe, o afirma que dicho evento o condición ha sido remediado de
acuerdo con el artículo 61.4, el Contratista puede, dentro de los treinta (30) Días
calendario siguientes a la recepción de la notificación de rescisión del MEM, iniciar
-88-

62.

62.1

62.2

62.3

62.4

los procedimientos de conformidad con la Sección X sobre Procedimientos de
Solución de Controversias para resolver dicha disputa, y el MEM y/o el Estado no
podrán rescindir este Contrato mientras dicha disputa se resuelva o posteriormente,
excepto de conformidad con los términos de cualquier decisión final de arbitraje
emitida bajo el artículo 43. Las Operaciones Petroleras y las actividades que son
objeto del procedimiento de arbitraje continuarán, y el Contratista tendrá derecho a
todos sus derechos bajo este Contrato, durante cualquiera de dichos procedimientos.

Disposiciones de Transparencia

El Contratista y sus Afiliadas declaran y garantizan que los directores, funcionarios,
asesores, empleados y personal del Contratista y de sus Afiliadas no han efectuado,
ofrecido o autorizado, ni efectuarán, ofrecerán o autorizarán en ningún momento,
ningún pago, obsequio, promesa o cualquier otra ventaja, ya sea directamente o a
través de cualquier otra Persona o entidad, para el uso o beneficio de cualquier
servidor público, algún partido político, funcionario de un partido político o candidato
a algún cargo político, o cualquier otro oficial público o pariente familiar u otra
persona relacionada de alguna manera con cualquier funcionario público, siempre que
dicha acción se tome con el propósito de:

i)  Influir en cualquier decisión u omisión por parte de un servidor público, partido
político o candidato.

ii) Obtener o mantener este Contrato o cualquier otro negocio.
iii) Aprobar cualquier Costo Recuperable, o

iv) Asegurar cualquier otro beneficio o ventaja ilícita para el Contratista, sus
Afiliadas, accionistas, o cualquier otra Persona.

Asimismo, el Contratista se asegurará que tanto ella como sus Afiliadas: (i) se
apegarán y cumplirán en todo momento con cualesquiera leyes y regulaciones anti-
corrupción que sean aplicables, y (ii) crearán y mantendrán controles internos
adecuados para el cumplimiento de lo previsto en el artículo 62.1.

El Contratista deberá notificar al MEM: (i) de manera inmediata a que tenga
conocimiento, o que tenga motivos suficientes para presumir, que ha ocurrido
cualquier acto contrario a lo previsto en el artículo 62.1, y (ii) dentro de los quince
(15) Días calendario siguientes a que tenga conocimiento de cualquier investigación
o proceso iniciado por cualquier autoridad, doméstica o extranjera, relacionado con
cualquier supuesta infracción a lo dispuesto en este artículo 62. Asimismo, el
Contratista deberá mantener informada al MEM sobre el avance de la investigación
y proceso hasta su conclusión.

Sin perjuicio de todo lo contrario, el Contratista no será requerido ni estará obligado
en ningún momento durante la vigencia de este Contrato (y se le eximirá de ejecutar
cualquier término de este Contrato que lo requiera) para realizar cualquier venta,
-89-

63.

63.1

63.2

63.3

compra, acción o contrato con cualquier parte que pueda someter a cualquier miembro
del Contratista o cualquier Afiliado del Contratista a responsabilidad en cualquiera
de sus países de operaciones, o los de sus respectivos Afiliados, de conformidad con
las leyes anticorrupción o las leyes de sanciones.

Confidencialidad

Las Partes garantizan que mantendrán y harán que todo su personal, y Subcontratistas,
mantengan como estrictamente confidencia! y, por lo tanto, no utilizarán ni permitirán
el uso de cualquier dato, diseño o información relacionada con su desarrollo, ya sea
suministrada por el MEM, o generado en el cumplimiento del objeto de este Contrato,
salvo para el cumplimiento de las obligaciones asumidas de acuerdo con este Contrato
(la “Información Confidencial”).

El Contratista podrá revelar la Información Confidencial sin el consentimiento
previo del MEM sólo si dicha información:

i)  Esconocida por el Contratista o cualquiera de sus Afiliadas antes de la fecha de
su entrega, sobre la base de no confidencialidad.

ii) Es de dominio público, se encuentra o se hace disponible al público por causas
no atribuibles a un acto u omisión del Contratista en incumplimiento del
Contrato.

iii) Es requerida al Contratista o a una o varias de sus compañías Afiliadas
conforme a la ley aplicable o de conformidad con una orden gubernamental,
decreto, regulación o reglas de una bolsa de valores reconocida en la cual sus
acciones o las acciones de sus Afiliadas se encuentren inscritas. Sin embargo,
el Contratista deberá efectuar todos sus esfuerzos razonables para proporcionar
una notificación escrita al MEM antes de efectuar la entrega de información.

iv) Es adquirido por el Contratista o es adquirida por una o varias de sus Afiliadas
de manera independiente por parte de un tercero que tiene el derecho a revelar
dicha información al momento de su adquisición por el Contratista o sus
compañías Afiliadas.

v)  Lapropiedad y los derechos de divulgación apropiados de la misma es adquirida
por el Contratista o una o varias de sus Afiliadas.

El Contratista puede revelar la Información Confidencial, sin el consentimiento
previo y escrito del MEM, a una Afiliada siempre y cuando el Contratista garantice
la adhesión de sus Afiliadas a los términos de confidencialidad consistentes con los
establecidos en esta cláusula.
-90-

63.4

63.5

63.6

63.7

63.8

El Contratista tiene el derecho a revelar la Información Confidencial sin el
consentimiento previo y escrito del MEM a las personas detalladas a continuación,
las mismas que deberán tener una necesidad clara de conocerla para evaluar la
Información Confidencial o proporcionar servicios o realizar el trabajo necesario para
las Operaciones Petroleras:

i) Empleados, funcionarios y directores del Contratista.
ii) Empleados, funcionarios y directores de una Afiliada.

iii) Empleados, funcionarios y directores de un Subcontratista, consultores,
asesores o agentes.

iv) Cualquier asesor o agente contratado por el Contratista o su Afiliada para el
objetivo de evaluar la Información Confidencial; o quién necesite conocer la
Información Confidencial en cumplimiento de sus deberes.

v) Cualquier entidad que sea consultada con el objetivo de financiar al Contratista
o su Afiliada con relación a la información confidencial, incluyendo cualquier
asesor o agente contratado por tal(es) entidad(es) con el objetivo de evaluar la
información confidencial, y

vi) Cualquier socio potencial, empresa conjunta o persona interesada en participar
o adquirir, directa o indirectamente, un interés bajo este Contrato.

Antes de revelar la Información Confidencial a las personas detalladas en el artículo
63.4 incisos (iii), (iv), (v) y (vi) mencionados anteriormente, el Contratista deberá
obtener un compromiso de confidencialidad que sea substancialmente de la misma
forma y contenido del presente Contrato, excepto en el caso de un asesor legal
externo, en cuyo caso el Contratista estará obligado únicamente a garantizar que dicho
asesor legal externo esté obligado por un deber de confidencialidad.

Las Partes serán responsable en forma directa de cualquier daño o perjuicio que se
origine y/o relacione con la divulgación de datos, diseños e información regulada por
las disposiciones en este artículo 63, sea que dicha revelación hubiera sido realizada
la Parte, o su personal, directores, agentes, empleados, asesores, consejeros,
colaboradores en general, Subcontratista, o terceros que estén obligados o haya sido
autorizado a efectuar la divulgación.

Si una de las Partes utilizare en la ejecución del Contrato una tecnología patentada o
de su propiedad, la otra Parte no podrá utilizar o divulgar dicha tecnología sin obtener
previamente la conformidad por escrito de la Parte propietaria.

El MEM podrá publicar o de cualquier otra forma dar a conocer los datos e informes
geológicos, científicos y técnicos referidos a las áreas de las que el Contratista haya
devuelto.
-91-

63.9

63.10

63.11

64.

64.1

64.2

En el caso de las áreas en operación, el derecho a que se refiere el artículo 63.8
anterior podrá sólo ser ejercido por el MEM al vencimiento del tercer (3er) Año de
terminado el Contrato o antes si las Partes así lo acuerdan.

Las Partes reconocen que ninguna de las Partes garantiza, ni expresa, ni
implícitamente, la calidad, exactitud o integridad de los datos, diseños e información
suministrados, haciéndose cargo las Partes, de todo riesgo inherente a error en la
adquisición, proceso e interpretación de dichos datos, diseño e información.

Sin perjuicio de otras disposiciones de este artículo 63, el Operador será responsable
de la preparación y publicación de todos los anuncios públicos y declaraciones con
respecto a este Contrato o las Operaciones Petroleras y actividades realizadas en
relación con el mismo, y ninguna Parte hará o emitirá ningún anuncio público o
declaración de información material previamente no divulgada a menos que, antes de
su publicación, todas las Partes hayan recibido una copia de dicho anuncio y el
Operador haya dado su consentimiento a dicho anuncio o declaración; siempre que,
sin embargo, cada Contratista pueda emitir o hacer cualquier anuncio o declaración
pública si es necesario para cumplir con las leyes aplicables de cualquier gobierno,
procedimientos legales o reglas de cualquier bolsa de valores que tenga jurisdicción
sobre dicho Contratista o sus Afiliados. Si un anuncio o declaración pública se hace
necesario o deseable debido a peligro de o pérdida de, vida, daño a la propiedad o
contaminación resultante de las Operaciones Petroleras o actividades relacionadas
que surjan de este Contrato, el Operador está autorizado a emitir y hacer dicho
anuncio o declaración previo a la provisión de una copia a las otras Partes, pero el
Operador deberá proporcionar rápidamente a todas las Partes una copia de dicho
anuncio o declaración después de que se haya hecho.

Registro Público de Petróleo

Por medio del presente Contrato, se deroga o modifica cualquier disposición legal de
igual o menor rango que sea contrario al presente Contrato.

Se modifica el artículo 7 de la Ley núm. 4532 del 30 de agosto de 1956, modificado
según la Ley núm. 4833 del 16 de enero de 1958, para que en su artículo 7 en lo
adelante lea de la siguiente manera:

1) Se establece en el Viceministerio de Hidrocarburos, del Ministerio de Energía
y Minas, un Registro Público de Petróleo, en virtud del cual se hará público
todos los contratos por los cuales se otorgue a particulares privados derechos
para la exploración, explotación y beneficio del petróleo y demás sustancias
hidrocarbonadas, y cualquiera y todas las asignaciones y gravámenes que se
otorguen.
-92-

HECHO, FIRMADO y SELLADO en la ciudad de Santo Domingo, Distrito Nacional en
fecha veintidós (22) del mes de octubre del año dos mil Veinte (2020).

POR EL ESTADO DOMINICANO

ANTONIO ALMONTE REYNOSO

Yo, Abogado Notario de los del número para el Distrito Nacional,
inscrito en el Colegio Dominicano de Notarios Públicos, Inc., bajo la matrícula
número_6877. CERTIFICO que la firma que antecede fue puesta en mi presencia, libre y
voluntariamente por el sr. ANTONIO ALMONTE REYNOSO en representación del
ESTADO DOMINICANO, de generales que constan y quien me ha manifestado que es la
misma firma que acostumbra a usar en todos los actos de su vida pública y privada. En la
ciudad de Santo Domingo, Distrito Nacional, en fecha veintidós (22) del mes de octubre del
año dos mil veinte (2020).

NOTARIO PUBLICO
